Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 1 of 50




     Exhibit 1
                Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 2 of 50


Kim Penny

From:                Katie McCarthy <katie@nsbcivilrights.com>
Sent:                Monday, October 15, 2018 12:53 PM
To:                  Lori Berke
Cc:                  Christina Retts; Amelia Green; Sally Odegard; Michele N. Logan; Anna Benvenutti Hoffmann; Artie
                     Eaves; Genna Zappia; Joshua Dubin; Rhonda Neff; Vanessa Buch; MDK Kimerer, Michael; Kathleen
                     Wieneke; Robin E. Burgess; Laine Roberts; Nancy N. Romo-Lopez; Nick Brustin; Bruce Corey; Lindsey
                     Piasecki; Kim Penny; Langston Glaude; Jody Corbett
Subject:             Re: Milke: Discovery Disputes


Counsel:

As indicated last week, we are unable to confer today because of preexisting depositions in other cases. To that end, our
response to your positions is below.

(1) Expert Draft Reports

Pursuant to the Court's Order, we have represented to you that Dr. Rizzardi drafted the entirety of the first draft of her
report. For Mr. Reiter and Mr. Drooyan, we have informed you that their draft reports did not contain any information
subject to discovery under the three exceptions to Rule 26(b)(4).

Mr. Drooyan's testimony was not inconsistent with this representation. When asked about this precise issue, he testified as
follows:

ꞏ Q.ꞏ Certainly when you were provided the initial
ꞏ3ꞏ ꞏdraft of your report by plaintiff's counsel, you
ꞏ4ꞏ ꞏreviewed and relied upon that in preparing your report;
ꞏ5ꞏ ꞏcorrect?
ꞏ6ꞏ ꞏ ꞏ A.ꞏ No --
(Drooyan Dep. 275)

Mr. Drooyan was clear that the opinions in his report were his own, and we have already provided you with all the
materials he relied on in reaching those opinions. (See Drooyan Dep. 273 ("No, these were opinions that I expressed to
them, not what they expressed to me."). The same is true for Mr. Reiter. Moreover, we expressly agreed in our September
4 confer call and correspondence regarding expert productions that we would not be producing draft reports as those are
protected under Rule 26. This understanding was also memorialized in our follow-up email after that call.

As we have now informed you that nothing in the draft reports falls under any exception to the Rule, it remains our
position that, pursuant to the Court's Order, no further action is required.

(2) Waiver

(a) Implied Waiver for Brady/Giglio material

Plaintiff has already agreed that her defense team's knowledge of any Brady/Giglio material on Detective Saldate is
relevant to her claims and thus privilege has been implicitly waived with respect to that specific subject. As you know, we
sent a letter to this effect to Mr. Ray, giving him permission to testify regarding any such knowledge, and we also took
this position at his deposition. We continue to have no objection to Mr. Ray testifying about this specific subject matter.

With respect to Defendants’ requested review of every single withheld document for responsive materials, as we indicated
on our September 4th confer call, such a review is uniquely burdensome in this case. The documents that we had at the
start of this litigation were not segregated into separate prior files for Ken Ray or any other attorney, were largely not
                                                               1
                Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 3 of 50
scanned, and included an entire room worth of materials—including many duplicates—that were organized to prepare for
a potential criminal trial, not for this litigation. At the outset of this case, we reviewed these copious documents to
determine which were responsive in some way, and only scanned those documents that were deemed responsive. There
are many boxes of documents that include materials we did not believe to be responsive to any requests or otherwise
relevant on initial review that were never scanned and for which we do not have an index. Although we do not believe
most of these documents include anything relevant (as that was the conclusion upon our initial review), it would be
incredibly burdensome to re-review to confirm that—let alone produce any kind of privilege log for those documents.

We have however identified several segregated binders/boxes of correspondence between Plaintiff and her attorneys. The
bulk of these letters are correspondence between Plaintiff and post-conviction counsel (Anders Rosenquist, Mike Kimerer,
and Lori Voepel) but do contain some correspondence between Plaintiff and Ken Ray and Kirk Fowler. It is our position
that Plaintiff has implicitly waived privilege solely with respect to the pre-conviction knowledge of Ken Ray and Kirk
Fowler, as that is the only knowledge relevant to Plaintiff’s claim. See Bittaker v. Woodford, 331 F.3d 715, 720 (9th Cir.
2003) (en banc) (holding courts “must impose a waiver no broader than needed to ensure the fairness of the proceedings
before it,” as the implied waiver doctrine requires “closely tailor[ing] the scope of the waiver to the needs of the opposing
party.”); Tennison v. City & Cty. of San Francisco, 226 F.R.D. 615, 623 (N.D. Cal. 2005) (evaluating implied waiver in
the context of a wrongful conviction Brady claim and finding that “the waiver extends only to exculpatory evidence which
Mr. Tennison and/or his [trial] counsel may have known about.”). Indeed, it is “[plaintiff’s] and [her] counsel’s
knowledge [that] is relevant to both the existence of a substantive constitutional violation as well as causation of damages
in this civil action.” Tennison, 226 F.R.D. at 622. That is because, “if [plaintiff or counsel] knew about the suppressed
evidence before trial . . . that would be relevant to whether defendants’ suppression caused his wrongful
conviction.” Id. In this case, the knowledge of post-conviction counsel regarding anyBrady/Giglio material on Saldate has
no bearing on causation. Because Plaintiff’s claim has not put such knowledge at issue, communications with post-
conviction counsel remain protected. Thus, it is our position that privilege has been waived solely with respect
to responsive pre-conviction communications with Ken Ray and Kirk Fowler.

To that end, we can agree to the following review, which is reasonably calculated to identify any responsive material that
was held back on privileged grounds and for which privilege has been waived:

          (1) We will review all correspondence between Plaintiff and Mr. Ray for any responsive communications.
         (2) We will review all correspondence between Plaintiff and Kirk Fowler for any responsive communications.
         (3) We will review all correspondence in our possession between Ken Ray and/or Kirk Fowler and other
         individuals for any responsive communications.
         (4) We will review audio recordings sent to or from Debra Milke from Ken Ray and/or Kirk Fowler for any
         responsive communications.


Because such review will be incredibly burdensome, we do not want to begin that review until we have either agreement
among the parties or an order from the Court delineating the extent of the review and the extent of any required privilege
log for those documents to avoid having to later duplicate efforts. For some of your requests, we have reviewed our files
and can represent that we do not possess those categories of documents. Specifically:
          (1) To our knowledge, we do not have any letters between Plaintiff and “other civil and criminal attorneys.”
          Regardless, such letters would be covered by attorney-client privilege and so not discoverable.
          (2) We do not have any documents indicating that Plaintiff took a lie detector test or the results of that test.

Finally, while we agree Plaintiff has affected an implicit waiver with respect to trial counsel's knowledge
of Brady/Giglio material, to the extent you are arguing that Plaintiff has implicitly waived all privilege by filing this
lawsuit, we do not agree. Since the outset of litigation, Plaintiff has consistently asserted her attorney-client privilege.
And, aside from the Brady/Giglio issue, Plaintiff’s claims do not place any attorney-client communications at issue. See In
re Geotheram Res. Int'l, Inc., 93 F.3d 648, 653 (9th Cir. 1996) (privilege is implicitly waived only when "the client
tenders an issue touching directly upon the substance or content of an attorney-client communication--not when the
testimony sought would be only one of several indirect forms of evidence about an issue"); United States v. Amlani, 169
F.3d 1189, 1196 (9th Cir. 1999) ("[P]rivileged communications do not become discoverable simply because they are
related to issues raised in the litigation."); Bittaker v. Woodford, 331 F.3d 715, 720-21 (9th Cir. 2003) ("[T]he court must

                                                               2
                Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 4 of 50
impose a waiver no broader than needed to ensure the fairness of the proceedings before it. Because a waiver is required
so as to be fair to the opposing side, the rationale only supports a waiver broad enough to serve that purpose.").

You therefore do not have any grounds for seeking the production of all correspondence between Plaintiff and Mr. Ray
(or any of her other attorneys), and we object to producing it.

(b) Express Waiver

As discussed in the Court’s Order, Plaintiff has already agreed that privilege has been expressly waived with respect to the
two letters that were attached to Plaintiff's habeas petition and the limited contents of any attorney-client communications
that Plaintiff shared with third parties. We therefore agree that Mr. Ray can answer questions about this limited subject
matter.

This limited waiver does not, however, mean that Plaintiff has waived privilege with respect to all matters. See,
e.g., Hernandez v. Tanninen, 604 F.3d 1095, 1100 (9th Cir. 2010) ("Disclosure constitutes a waiver of the attorney-client
privilege . . . only as to communications about the matter actually disclosed."); Arizona ex rel. Goddard v. Frito-Lay, Inc.,
273 F.R.D. 545, 555-56 (D. Ariz. 2011) ("There is a limit, however, to the waiver. It extends only so far as to
communications about the matter actually disclosed. The Ninth Circuit has cautioned against finding a complete waiver of
the attorney-client privilege by noting that 'the breath of the waiver finding, untethered to the subject-matter disclosed,
constitutes a particularly injurious privilege ruling.'" (citations omitted); Willnerd v. Sybase, Inc., No. 09-cv-500 (BLW),
2010 WL 5391270, at *5 (D. Idaho Dec. 22, 2010) ("Guided by the principles of fairness, and having in mind the need to
protect the frankness of client disclosures while seeking to protect against unfair partial disclosures, the Court concludes
that Sybase's disclosure of communications relating to the Baum investigation does not justify a broad foray into Sybase's
privileged communications on 'similar,' but not the same, subject matters.").

Thus, these limited waivers also do not provide a basis for you to seek all correspondence between Plaintiff and Ken Ray.
And any exploration-- through Ken Ray's testimony or otherwise--of expressly waived topics must be narrowly tailored to
the subject matter actually disclosed. See, e.g., Weil v. Inv./Indicators, Research & Mgmt. Inc, 647 F.2d 18, 25 (9th Cir.
1981) ("[W]e find that the Fund waived its privilege only as to communications bout the matter actually disclosed, namely
the substance of Blue Sky counsel's advice regarding registration of Fund shares pursuant to the Blue Sky
laws."); Rutherford v. Palo Verde Health Care Dist., No. 13-cv-1247 (JAK)(SPX), 2014 WL 12632901, at *7 (C.D. Cal.
Apr. 17, 2014) ("The question here is how broadly to construe the 'subject' of the Trask Memo. The Trask Memo concerns
a number of alleged violations of law at PHVD; however, certainly PVHD did not waive its privilege with respect to all
attorney-client communications concerning any potential legal violations at PVHD. Thus, reasonably, the waiver extends
only to subjects of the violations reported in the Trask Memo and its attachments.").

(c) Proposed Questions for Ken Ray

The Court issued its order instructing Defendants to provide their proposed list of questions to Plaintiff on October 9th,
with responses due to the Court today, October 15th. We followed up on Friday, October 12th after having received no
communication from you and also informed you that we’d be in depositions today and needed time to respond. We
followed up again on Saturday, October 13th, as we still had not received your list of questions. You did not send this list
until 3:30am EST on Sunday, October 14th—the day before our responses were due. Moreover, your list of proposed
questions is patently excessive, with nearly 150 questions spanning 15 pages. It is not only unreasonably burdensome but
impracticable for us to respond question-by-question given the late hour of production and excessive nature of the
questions and our deposition schedule, which we informed you of in advance.

In general, however, we do not agree that Plaintiff has implicitly waived any privilege by filing this lawsuit beyond
the Brady/Giglio issue and so object to any and all questions justified by implicit waiver. In United States v. Amlani, 169
F.3d 1189 (9th Cir. 1999), the Ninth Circuit explained that implicit waiver occurs only where the plaintiff's
claim requires disclosure of protected communications. Id. at 1196 ("We therefore focus on whether the disparagement
claim itself requires disclosure of protected communications."). Here, Plaintiff’s fabrication claim does not require the
disclosure of protected communication. See, Caldwell v. City of San Francisco, No. 12-cv-1892 (EDL), 2015 WL
1265048, at *5 (N.D. Cal. Mar. 19, 2015) (“[A] Devereaux claim is not predicted on what [Plaintiff] or [his] attorney
knew during the criminal proceedings. Thus, the claim does not put any communications between Plaintiff and his
attorney at issue, including what Plaintiff told his attorney regarding his involvement in the murder.” (citation
                                                              3
                Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 5 of 50
omitted)); see also Kaiser Found. Heath Plan, Inc. v. Abbott Labs, Inc., 552 F.3d 10133, 1043 (9th Cir. 2009) (finding no
waiver where the client "did not actually rely on an advice-of-counsel defense"); Valenzuela v. Union Pac. R.R. Co., No.
15-cv-1092 (PHX) (DGC), 2016 WL 7385037, at *5 (D. Ariz. Dec. 21, 2016) ("Waiver requires that a party put the
advice of counsel at issue, either by asserting that it relied on that advice, or, as in Amlani, placing attorney-client
communications squarely in the case.").

The Amlani Court also instructed that, "[w]hen the sought-after evidence is only one of several forms of indirect evidence
about an issue, the privilege has not been waived." 169 F.3d at 1195 (citations omitted). Here, you have a multitude of
other, more availing avenues for contesting Plaintiff’s claim—including but not limited to the depositions of Plaintiff and
Detective Saldate. See e.g., In re Geothermal, 93 F.3d at 652-53 ("The privilege is waived, however, only when the client
tenders an issue touching directly upon the substance or content of an attorney-client communication--not when the
testimony sought would be only 'one of several forms of indirect evidence' about an issue."); Cervantes v. CEMEX, Inc.,
No. 12-cv-1932 (LJO)(JLT), 2014 WL 4104200, at *9 (E.D. Cal. Aug. 18, 2014) ("[If] mere showing" that privileged
information would be "helpful" to a party "was deemed sufficient, the privilege would be completely eviscerated and
clients would no longer be permitted to seek advice of counsel in confidence."); United States v. Sanchez, No. 14-cr-429
(JAK)(SSX), 2016 WL 10651085, at *5 (C.D. Cal. Sept. 12, 2016) (finding no implicit waiver because the government
had "alternative means of responding," including "present[ing] direct testimony from [the individual at issue] and cross-
exam[ing] the Defendant and others about their testimony").

We therefore object to any and all questions posed in reliance on Plaintiff’s so-called implicit waiver beyond Mr. Ray’s
knowledge of any Brady/Giglio material—including the dozens of proposed questions on Plaintiff’s communications with
Mr. Ray about her interrogation by Detective Saldate. With respect to any remaining questions you contend are based on
express waiver, we are unable to evaluate the appropriateness of these questions because you have not provided any
information about your basis for claiming specific waiver (i.e., you have not identified the letter(s) in which Plaintiff
allegedly waived the privilege with respect to certain subject matter). Until you identify the justification for each question
you claim is allowed due to an express waiver, we are unable to determine whether Mr. Ray should or should not answer
such questions.

(3) Privilege Log

Contrary to counsel's email, the magnitude of documents involved in the litigation is highly relevant when determining
what constitutes a reasonably specific privilege log. See Burlington N. & Santa Fe Ry. Co. v. U.S. Dist. Court for Dist. of
Mont., 408 F.3d 1142, 1149 (9th Cir. 2005) (instructing district courts to consider "the magnitude of the document
production" and "other particular circumstances that make responding to discovery unusually easy . . . or unusually hard"
when evaluating a privilege log's adequacy). As we informed you during our September 4th confer call, the sheer volume
of documents coupled with the logistical challenges (explained above) mean that production of a highly detailed privilege
log would be incredibly burdensome—especially in contrast to the limited (if any) expected benefits of those documents
to this lawsuit. See id. (instructing courts evaluating privilege logs to conduct a "holistic reasonableness analysis[]
intended to forestall needless waste of time and resources").

On that call, we said that we would provide a more detailed privilege log for attorney-client correspondence and asked
you to let us know what information you felt would be sufficient and/or if you had any other issues with the privilege log.
Your email of October 12th was the first time you provided such specifics.

In responding, we are mindful of the Court’s guidance that some additional detail is necessary but that the Court is
“unlikely” to require the level of detail outlined by In re Grand Jury Investigation, 974 F.2d 1068 (9th Cir. 1992). In that
case, the Ninth Circuit relied on Dole v. Milonas, 889 F.2d 885 (9th Cir. 1989), an earlier case wherein the court found a
privilege log sufficient for identifying: (1) the attorney and client involved, (2) “the nature of the document (i.e., letter,
memorandum),” (3) all persons who sent or received the document, (4) all persons who knew about the document, and (5)
the date it was generated. Id. 888 n.3. The Grand Jury court then noted that the privilege log in the instant case “went
beyond the Dole standards to provide information on the subject matter of each document.” Grand Jury Investigation, 974
F.2d at 1071. Clearly, then, a summary of the subject matter of each document is notrequired for a privilege log to be
sufficient. We therefore do not agree that we should have to produce a generalized description of each letter between
Plaintiff and Ken Ray or Kirk Fowler—particularly as the Court has already indicated it is unlikely to require a privilege
log as detailed as the one in In re Grand Jury Investigation. (Moreover, we have already reviewed these letters for any

                                                              4
                 Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 6 of 50
content bearing on the defense team's knowledge of Brady/Giglio material, and you have no other basis on which to pierce
the privilege; thus, the other subject matter of those letters is irrelevant).

We will, however, produce a more detailed privilege log as requested for the correspondence between Plaintiff and Ken
Ray and Kirk Fowler, as well as for their scanned notes and recordings. Specifically, we can agree for these documents to
indicate: the sender, the nature of the document (i.e., letter, notes), the number of pages, and the date generated (if
indicated). For correspondence with and materials from post-conviction counsel (Anders Rosenquist, Mike Kimerer, Lori
Voepel, etc.), it is our position that a very basic privilege log is sufficient. For this subset of documents, we will agree to
produce a privilege log in keeping with your requested level of specificity for Mr. Kimerer’s materials: date range,
number of letters/pages, sender/author.

Please let us know ASAP whether or not you agree with our positions on these outstanding issues. If disagreement
remains, we will submit briefing to the Court in accordance with what we've articulated above.

Thanks,

Katie

On Sun, Oct 14, 2018 at 3:35 AM Lori Berke <Lori@berkelawfirm.com> wrote:

 Attached is the list of questions for Ken Ray.




 Lori




                            ********************PRIVATE AND CONFIDENTIAL********************

 This electronic message transmission and any files transmitted with it, are a communication from Berke Law Firm, PLLC. This
 message contains information protected by the attorney/client privilege and is confidential or otherwise the exclusive property of
 the intended recipient or Berke Law Firm, PLLC. This information is solely for the use of the individual or entity that is the intended
 recipient. If you are not the designated recipient, or the person responsible for delivering the communication to its intended
 recipient, please be aware that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
 received this electronic transmission in error, please notify by telephone (602‐254‐8800) or by reply email and promptly destroy
 the original transmission. Thank you for your assistance.




                                                                    5
              Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 7 of 50

From: Katie McCarthy <katie@nsbcivilrights.com>
Sent: Saturday, October 13, 2018 4:37 PM
To: Christina Retts <cretts@wienekelawgroup.com>
Cc: Lori Berke <Lori@berkelawfirm.com>; Amelia Green <amelia@nsbcivilrights.com>; Sally Odegard
<sodegard@hoklaw.com>; Michele N. Logan <Michele.Logan@sandersparks.com>; Anna Benvenutti Hoffmann
<anna@nsbcivilrights.com>; Artie Eaves <Artie.Eaves@sandersparks.com>; Genna Zappia <gzappia@hoklaw.com>;
Joshua Dubin <jdubin@dubinconsulting.com>; Rhonda Neff <rneff@kimerer.com>; Vanessa Buch
<vanessabuch2@gmail.com>; MDK Kimerer, Michael <MDK@kimerer.com>; Kathleen Wieneke
<kwieneke@wienekelawgroup.com>; Robin E. Burgess <Robin.Burgess@sandersparks.com>; Laine Roberts
<Laine@berkelawfirm.com>; Nancy N. Romo‐Lopez <nancy.romo‐lopez@sandersparks.com>; Nick Brustin
<nick@nsbcivilrights.com>; Bruce Corey <bcorey@dubinconsulting.com>; Lindsey Piasecki
<lpiasecki@wienekelawgroup.com>; Kim Penny <kpenny@wienekelawgroup.com>; Langston Glaude
<langston@nsbcivilrights.com>; Jody Corbett <Jody@berkelawfirm.com>
Subject: Re: Milke: Discovery Disputes



Counsel:



We still have not received any proposed questions for Mr. Ray, which the Court ordered Defendants to provide on
October 9, 2018. Our objections and responses are now due in two days. As I already informed counsel, I will be in a
deposition on Monday and cannot respond if you do not send us any questions within the next few hours to ensure we
have sufficient time to review and respond.



Thanks,



Katie




On Fri, Oct 12, 2018 at 10:56 PM Christina Retts <cretts@wienekelawgroup.com> wrote:

 Counsel,

 This correspondence will provide our position on the issues relating to the privilege log and the expert production.

 As an initial matter, it is Defendants’ position that—consistent with the Court’s recent Order—Plaintiff is required to
 review all materials claimed to be privileged and produce any material that relates to the Brady/Giglio claims in this
 litigation. This is particularly important given Plaintiff’s attempt to rely upon the Ninth Circuit’s Order. While
 Defendants dispute that the Ninth Circuit’s decision is binding in this case, the Ninth Circuit did not have the benefit of
 knowing that Plaintiff had knowledge about Saldate’s actions in other investigations. Plaintiff’s explicit knowledge of
 the RunningEagle case and Saldate’s testimony at the Voluntariness Hearing in Debra Milke’s criminal case and at her
 criminal trial about his interrogation practices were concealed by Debra Milke and her defense team and therefore
 were not addressed at the oral argument before the Ninth Circuit. Similarly, Plaintiff did not provide her multiple
                                                             6
              Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 8 of 50

letters wherein she references her knowledge about Saldate, the two other lawyers who would testify in her criminal
case, and the various other references to his background—to the Ninth Circuit either. Yet, this knowledge is directly
relevant and may have changed the outcome of the Ninth Circuit’s decision. Defendants were not parties to the
briefing that led to the Ninth Circuit’s decision, were not parties to discovery, and were not in privity with the parties
who did brief the issues before the Ninth Circuit. As parties in this civil litigation, Defendants are entitled to this
discovery and to litigate this specific issue.

In this litigation, Plaintiff has directly put her and her criminal counsel’s knowledge at issue by claiming a lack of
knowledge. Thus, claiming privilege is inconsistent and unfair to Defendants. Any materials that have
been withheld from production that reference Saldate, any documents (notes, audio tapes, etc.) that reference any of
the Monell cases or any conversations with other attorneys about Saldate, and anything documenting efforts to
uncover this type of information, must be produced. This includes information in Kenneth Ray’s file, Kirk Fowler’s file,
and Anders Rosenquist’s file. This information is responsive to discovery requests and there is no privilege that can be
asserted.

Similarly, it is Defendants’ position that all of Plaintiff’s letters to and from Ken Ray should also be produced. Plaintiff
took actions in her criminal case that are inconsistent with the assertion of any privilege, including the attorney‐client
privilege. She claimed ineffective assistance of counsel, attached numerous letters to habeas pleadings, and
wrote/told third‐parties about her conversations and letters with Kenneth Ray and Kirk Fowler. Disclosing privileged
information to third‐parties waives the privilege. Included within this third party disclosed material (specifically
discussed in Ms. Milke’s letters) are documents from individuals and experts that prepared Ms. Milke for her criminal
trial testimony—as referenced in her numerous letters. These include the MMPI and purported lie detector test, and
any other tests/documents/materials. Mr. Fowler made it a point in his media relations tour to specifically reference
the lie detector test and the fact that Ms. Milke passed it. If such test results are in existence, they must be
produced.

Throughout her incarceration, Plaintiff also made numerous voice tape recordings that she sent to various people. If
she made such recordings to Ken Ray/Kirk Fowler/Anders Rosenquist and they relate to the Brady/Giglio claims, then
that material must be produced. Indeed, from the conversations we have had, it seems like Plaintiff’s counsel has not
even reviewed all of the documents that Plaintiff claims are privileged. Perhaps this is not the case, but our
impression is that Plaintiff’s counsel has simply looked at bulk documents and claimed privilege. In order to claim
privilege and to fulfill Plaintiff’s obligation to fully and accurately respond to discovery, all documents must be
reviewed—page by page, and audio tape by audio tape. That Plaintiff’s counsel did not originally have an efficient
document management system (and now does) is not a basis for asserting burden. Counsel are required to utilize
systems that are commensurate to the size of the case.

The explicit and implicit waiver of the privilege should substantially narrow the scope of the privilege log issues—if not
eliminate them altogether. To the extent that Plaintiff still intends to argue privilege exists, we next address the
required specificity for the privilege log.

First, as it relates to the privilege log, although the total number of documents produced in this litigation may be
voluminous, there has not been any information provided regarding the size of the material deemed to be privileged.
The total volume of documents produced in the case does not establish burden for the privilege review that must
occur. Plaintiff has not provided any estimate of time that it would take to review the documents and provide a
comprehensive privilege log. Notably, Plaintiff has numerous lawyers that are working on this case and, in most cases,
multiple lawyers attend every deposition. At times, four lawyers from Plaintiff’s side have been present at certain
depositions. Plaintiff’s lawyers are certainly willing to spend significant resources and attorney time for activities they
deem to be important in the case. That Plaintiff may not want to expend the effort to undertake such a review does
not establish undue burden nor does it excuse the requirement to comply with the civil rules and discovery
requests. In other words, Plaintiff is not represented by a solo practitioner. Plaintiff’s counsel have taken numerous
depositions and in nearly every case, have taken every minute of the 7 hours allotted. The conduct employed by


                                                             7
              Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 9 of 50

Plaintiff’s counsel during these depositions also unnecessarily expanded the case for Defendants. Plaintiff has also
hired three expert witnesses.

Further, two of the lawyers who are representing Debra Milke in this matter were involved in the criminal case and,
thus, it is anticipated that the burden for them to review the materials is less than if Plaintiff was only represented by
new civil counsel who never had any involvement in the criminal trial. We have never heard from Plaintiff’s criminal
lawyers that it would be unduly burdensome for them to look through the criminal case materials and undertake a
privilege review.

Moreover, the amount of damages claimed by Plaintiff mitigates against the burden claimed. If this case proceeds to
a jury trial, Plaintiff will request many millions of dollars in damages. Thus, the amount in controversy mitigates
against any claimed non‐specific burden in reviewing documents for privilege.

Prior to the Court’s most recent Order, Plaintiff’s counsel agreed to review the letters exchanged between Kenneth
Ray and Debra Milke in more detail. Since that discussion, nothing more has been produced and no detailed privilege
log has been produced. If Plaintiff is going to still attempt to claim privilege (which Defendants contend has been
waived as outlined above), it is Defendants’ position that the privilege log with respect to any of Kenneth Ray’s file
materials must be more detailed than with respect to any other material. It is Defendants’ position that for the
letters, each privilege log entry must contain a date, sender, number of pages, and a generalized description of the
content. Similar treatment must be provided for notes and recordings.

For Kirk Fowler’s materials, the same detail should apply.

For any materials generated by Mr. Kimmerer’s office/attorneys who worked with him on the case, we agree that the
amount of detail can be less. We can agree to this information:
Date range, number of letters, sender. In practice, a hypothetical entries would be:
1996‐2003, 15 letters, Mike Kimmerer to Debra Milke.
1993‐2003, 10 pages of notes, Mike Kimmerer.

Our expectation for a privilege log does not include any correspondence/materials exchanged with Ms. Milke and
her current counsel in this civil lawsuit. We agree that a privilege log is not required for this material.

Ms. Milke did write to various other civil attorneys and criminal attorneys during her
incarceration. Ms. Milke’s unsolicited letters to attorneys that did not agree to any representation are similarly not
privileged and must be produced, to the extent any such documents exist. Any such letters that also
discuss Debra Milke’s and/or her attorneys’ knowledge of Saldate, his interrogation practices, or anything related to
the Brady/Giglio claim must also be produced.

Next, as it relates to the expert reports, we disagree with Plaintiff’s position on production of the draft
report Plaintiff’s counsel prepared and provided to Drooyan. Plaintiff’s position is not consistent
with Drooyan’s testimony. He testified that the initial draft was provided and written by Plaintiff’s counsel and that he
specifically relied upon the summary of the factual material contained therein. If Plaintiff maintains the position that
was communicated to Defendants today, we will ask that the Court conduct an in camera review of this draft.

Defendants’ position in the Joint Discovery Dispute filing was also that Plaintiff is required to produce drafts of the
other expert reports that were initially authored by Plaintiff’s counsel. If Plaintiff will not produce such material, we
will ask the Court to review it in camera.

I am available all day on Monday for any discussions. Otherwise, if Plaintiff cannot agree, we intend to prepare our
statement to be consistent with what is outlined above.

Tina

                                                             8
              Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 10 of 50




Sent from my iPad


On Oct 12, 2018, at 11:30 AM, Lori Berke <Lori@berkelawfirm.com> wrote:

       We will not be able to get you the list of questions for Ken Ray until later today or tomorrow. If you
       want to ask the Court to give you until Tuesday to respond, Defendants have no objection to that.



       Lori




       <image001.png>




                        ********************PRIVATE AND CONFIDENTIAL********************

       This electronic message transmission and any files transmitted with it, are a communication from Berke Law
       Firm, PLLC. This message contains information protected by the attorney/client privilege and is confidential or
       otherwise the exclusive property of the intended recipient or Berke Law Firm, PLLC. This information is solely for
       the use of the individual or entity that is the intended recipient. If you are not the designated recipient, or the
       person responsible for delivering the communication to its intended recipient, please be aware that any
       dissemination, distribution or copying of this communication is strictly prohibited. If you have received this
       electronic transmission in error, please notify by telephone (602‐254‐8800) or by reply email and promptly
       destroy the original transmission. Thank you for your assistance.




       From: Christina Retts <cretts@wienekelawgroup.com>
       Sent: Friday, October 12, 2018 11:09 AM
       To: Katie McCarthy <katie@nsbcivilrights.com>
                                                               9
       Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 11 of 50

Cc: Lori Berke <Lori@berkelawfirm.com>; Amelia Green <amelia@nsbcivilrights.com>; Sally Odegard
<sodegard@hoklaw.com>; Michele N. Logan <Michele.Logan@sandersparks.com>; Anna Benvenutti
Hoffmann <anna@nsbcivilrights.com>; Artie Eaves <Artie.Eaves@sandersparks.com>; Genna Zappia
<gzappia@hoklaw.com>; Joshua Dubin <jdubin@dubinconsulting.com>; Rhonda Neff
<rneff@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; MDK Kimerer, Michael
<MDK@kimerer.com>; Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Robin E. Burgess
<Robin.Burgess@sandersparks.com>; Laine Roberts <Laine@berkelawfirm.com>; Nancy N. Romo‐
Lopez <nancy.romo‐lopez@sandersparks.com>; Nick Brustin <nick@nsbcivilrights.com>; Bruce Corey
<bcorey@dubinconsulting.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpenny@wienekelawgroup.com>; Langston Glaude <langston@nsbcivilrights.com>; Jody Corbett
<Jody@berkelawfirm.com>
Subject: Re: Milke: Discovery Disputes



Counsel,

I am out of town and do not have the ability to have reliable cell service today. I am returning late
tonight and will send a comprehensive email outlining our expectation on the privilege log and the
expert production.



Tina

Sent from my iPhone


On Oct 12, 2018, at 9:45 AM, Katie McCarthy <katie@nsbcivilrights.com> wrote:

         Counsel:



         The Judge has ordered you to produce a list of questions for Ken Ray's continued
         deposition and that we confer regarding Plaintiff's privilege log. Our joint briefing on
         these issues is due Monday, and you have not sent us your list of questions or
         requested a confer call. We need to receive your questions today so that we have
         time to review them and respond for Monday's filing ‐‐ especially as Nick and I will
         both be in depositions that day. Also, to the extent you have issues you'd still like to
         raise regarding the privilege log, we will need to confer about that today as well.



         Thanks,



         Katie




                                                   10
             Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 12 of 50

                ‐‐

                Katie McCarthy

                Neufeld Scheck & Brustin, LLP
                99 Hudson St., 8th Floor | NYC 10013
                T: (212) 965-9081 | F: (212) 965-9084
                www.nsbcivilrights.com



                CONFIDENTIAL COMMUNICATION: E‐mails from the WIENEKE LAW GROUP, PLC
                normally contain confidential and privileged material, and are for the sole use of the
                intended recipient. Use or distribution by an unintended recipient is prohibited, and
                may be a violation of law. If you believe that you received this e‐mail in error, please
                do not read this e‐mail or any attached items. Please delete the e‐mail and all
                attachments, including any copies thereof, and inform the sender that you have
                deleted the e‐mail, all attachments and any copies thereof. Thank you. Please be
                advised that the Firm does not give tax advice.




 ‐‐

 Katie McCarthy

 Neufeld Scheck & Brustin, LLP
 99 Hudson St., 8th Floor | NYC 10013
 T: (212) 965-9081 | F: (212) 965-9084
 www.nsbcivilrights.com




‐‐
Katie McCarthy
Neufeld Scheck & Brustin, LLP
99 Hudson St., 8th Floor | NYC 10013
T: (212) 965-9081 | F: (212) 965-9084
www.nsbcivilrights.com




                                                          11
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 13 of 50


Kim Penny

From:                Christina Retts
Sent:                Tuesday, November 6, 2018 1:29 PM
To:                  Katie McCarthy; Robin E. Burgess; Sally Odegard; Michele N. Logan; Amelia Green; Mary Felder; Lori
                     Berke; Anna Benvenutti Hoffmann; Artie Eaves; Genna Zappia; Jody Corbett; Laine Roberts; Joshua
                     Dubin; Rhonda Neff; MDK Kimerer, Michael; Vanessa Buch; Nick Brustin; Kathleen Wieneke; Lindsey
                     Piasecki; Kim Penny; Bruce Corey; Langston Glaude
Subject:             RE: Milke: Plaintiff's Updated Responses and Privilege Log


Counsel,

I am writing to follow up on some outstanding issues relating to the privilege log, recent untimely production of
documents, Plaintiff’s position on privilege, and the Ken Ray deposition.

The records that were just produced—the original jail file, employment records, and letters—are directly responsive to
Defendant’s Requests for Production which were served nearly two years ago. Despite Plaintiff’s attempt to downplay
the new discoveries as a “small subset” of materials reviewed, these materials are critical and unavailable from the
third‐parties because of the passage of time. These records also are relevant to many of the depositions that have
already occurred—including Carmen Santana, Gail Lipshultz, Ken Ray, Kirk Fowler, Anders Rosenquist, Karen Smith, and
Maureen Sadiek. These records are also relevant to the expert opinions and also the expert depositions. Plaintiff
repeatedly complained about the fact that Defendants did not schedule depositions earlier, but Plaintiff trickled out
documents over an extended period of time instead of properly getting the file in order in the first instance. There
would not have been any necessity for Plaintiff’s counsel to recently work over the weekend if the files had been
reviewed before filing the litigation—in the two years between Ms. Milke’s release and the filing of the Complaint—or in
the nearly two years since the Request for Production was served. The fact that Plaintiff served Five Supplemental
Reponses to the Requests for Production is evidence of the same. Indeed, as it relates to the audio tapes, it took
Plaintiff almost 10 months—until November 8, 2017—to produce what was proffered as a complete
production. Throughout the course of the litigation Plaintiff frequently produced documents shortly before
depositions—even though those documents were directly responsive to Requests for Production. Near what was to be
the close of discovery before the deadlines were changed, Plaintiff also produced documents related to Belinda
Reynolds that appear to have been in the possession of the Plaintiffs for nearly a year. Defendants have been severely
prejudiced by this new late disclosure and Plaintiff’s untimely production. Please confirm that in the review of boxes of
documents that Plaintiff’s also cross‐referenced the Defendants Requests for Production to ensure complete
production.

Next, Defendants continue to maintain their position that there has been a waiver of the privilege, but before outlining
additional bases for that position, additional information is sought (below).

As it relates to the two letters that Plaintiff has not produced, but is willing to produce if Defendants agree there is no
waiver, we will agree that the production does not itself amount to waiver. But, if the communications evidence
information that further supports Defendants’ waiver argument, Defendants will not agree that they will not argue that
the content of the letters does not evidence prior waiver.

Privilege Log
We have reviewed the privilege log and have additional comments/questions below.

    1. What is the factual and legal basis for assertion of the “common interest rule.” Who is Plaintiff claiming a
       common interest with? Current counsel, Styers, Scott, etc.? What Ninth Circuit opinion supports this?


                                                             1
           Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 14 of 50

2. It is my understanding the Kirk Fowler is not an attorney, yet Plaintiff asserts attorney‐client privilege as to her
   communications with Kirk Fowler. Please set forth the legal and factual basis supporting your assertion that
   attorney‐client privilege exists as it relates to investigator Fowler.

3. Please set forth the legal basis for your position that work product continues after termination of the
   representation. As the Court noted, it was her understanding that work product terminates at the conclusion of
   the representation. In the privilege logs, Plaintiff lumps together attorney client privilege and work product for
   each entry. Please clarify what documents are attorney client privileged and what documents Plaintiff contends
   are work product.

4. Factual material is not protected by privilege. For example, in the Fowler/Ray privilege log, there is an entry that
   includes an article. The article is not privileged simply because it is attached to a letter to Kirk Fowler. The
   article and any other enclosures (such as taped statements) that are responsive to Defendants’ Requests for
   Productions and contain factual material should be produced and have no basis to be withheld.

5. Plaintiff’s privilege log for Ken Ray/Kirk Fowler lacks the necessary specificity in the description of “document
   type,” in many instances. For example, Plaintiff claims that “police reports with notes” from Ken Fowler are
   privileged. At issue in this litigation is whether Plaintiff possessed any other police reports other than from
   Saldate’s interrogation of her, which is also responsive to Defendants’ Request for Production No.1 & 13‐
   14. Plaintiff should therefore, at the very least, state from what criminal case these police reports are from: I.e.
   police reports with notes from the investigation of Christopher Milke. Notably, the detail in the privilege log
   provided for habeas counsel is appropriate and far more detailed than the privilege log for Fowler/Ray, when
   the Fowler/Ray materials are most directly at issue in this litigation. Habeas counsel provided an appropriately
   detailed log that provides sufficient information to determine whether the information is privileged, while not
   revealing confidential communications. The same is not true for the Fowler/Ray privilege log and it should be
   supplemented accordingly.

6. In the habeas privilege log there is an entry with “medical records with attorney notations.” Please confirm that
   you cross‐checked each page of these medical records with the records already produced and that all records
   have been previously produced as medical records are directly responsive to Request for Production No.
   2. Defendants have an outstanding RFP related to medical records and Plaintiff has put these at issue in claiming
   damages. Thus, if these records are the only copy that exists, the attorney notes can be redacted and the
   records have to be produced. Similarly, to the extent that there are attorney notes on other documents, please
   confirm that you have cross‐checked these attorney note documents with those already produced to ensure
   complete production related to the Request for Production Defendants sent seeking trial related materials.

7. In the habeas privilege log there are numerous witness binders that are listed. It is anticipated that these
   binders likely have indexes outlining the materials that are included. Please produce the indexes so that we may
   cross‐check the information in the witness binders with that produced in this litigation as this information is
   responsive to Requests for Production No. 6 & 11. Simply because factual information is in a witness binder
   created by counsel, does not bestow upon it privileged status. For example, if there was a criminal defense
   interview transcript in a binder, that transcript would not be privileged and it would be required to be
   produced.

8. In the habeas privilege log, there is “binder on media coverage created by counsel.” Counsel’s placement of
   news articles into a binder does not protect the articles from disclosure. News articles are responsive to
   Defendants’ Requests for Production and should be produced. The same is true for any pleadings that are in
   binders. Simply because counsel put them in a binder does not make them privileged. Please confirm that all
   materials of this type were cross‐checked to ensure that they had been previously produced as this information
   is directly responsive to Request for Production No. 5.



                                                          2
           Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 15 of 50

9. In the Anders Rosenquist work product log, there is an entry “raw case research on other Saldate cases (pulled
   case files), four banker boxes.” And, there is 1 banker’s box filled with raw research on PPD homicide cases
   during Saldate’s tenure. These materials are not privileged and must be turned over as responsive to
   Defendants’ discovery requests as they form the basis for Plaintiff’s litigation. Notably, at one point in this case,
   Plaintiff invited Defendants to come collect four bankers boxes related to some of the underlying cases. Is this
   the same material? If so, why is it now being included in a privilege log when Plaintiff voluntarily turned it over
   before? Inclusion of this material in the privilege log—if it has already been produced—causes concern
   regarding the appropriateness of the privilege review and the overbreadth of Plaintiff’s assertions of privilege. If
   this is not the same material that has been produced, there is no basis for asserting privilege and it should be
   produced as it is directly responsive to Request for Production No. 1 & 10, and possibly 13‐14.

10. In the Anders Rosenquist work product log, there are two listings for mitigation materials. The factual materials
    gathered are relevant to damages and Defendants’ Requests for Production (Nos. 1 & 7) and are not privileged.

11. The privilege logs are not clear as to whether there was any disclosure to any third‐party. In the materials that
    have been produced to date, it is clear that Ms. Milke was sharing privileged materials with third‐parties. Were
    efforts taken to cross‐check and ensure that the material claimed to be privileged was not sent to a third‐
    party? Did Plaintiff contact the third parties that Ms. Milke was routinely in contact with and stated that she
    sent materials to in order to determine if they ever received any material from Ms. Milke? Was transmission
    correspondence reviewed for this purpose? One example of this is the new letter, dated September 15, 1995,
    that Ms. Milke wrote to Ray Krone encouraging him to contact her lawyer for information. Did Plaintiff seek to
    determine whether any materials had been provided to Mr. Krone’s attorney, and if so, what was
    provided? See MILKE_NSB032891‐2. Ms. Milke gave Mr. Krone the phone numbers of Mr. Rosenquist and Mr.
    Fowler. Notably, had Plaintiff timely produced this document, which is responsive to Defendant’s Requests for
    Production, Defendants would have questioned both Mr. Rosenquist and Mr. Fowler about the letter and the
    topic areas. By failing to timely produce the letter, Defendants have been deprived of the opportunity to
    conduct this discovery.

12. In the privilege log for habeas counsel, there is an entry for letters exchanged with Gary Stuart and Lori
    Voepel. Those letters are not privileged and are responsive to Request for Production No. 12. The letters
    should be produced.

13. In the letters that Ms. Milke attached to her habeas proceedings—between her and Ken Ray—there are more
    topics addressed than simply knowledge of Saldate. Did Plaintiff cross‐reference those topics with the items on
    the privilege log, as required by Rule 502, and produce all correspondence on the topics that were waived by
    Ms. Milke attaching the letters to her pleadings? If not, please provide legal authority for the proposition that
    there has not been a subject matter waiver on those specific topics. See, for example, C_055515‐5518 and
    C_06067. This letter addresses ten topics, Chris Landry, Mark’s threats, Ernie Sweat, and other men that Ms.
    Milke dated. If Plaintiff contends that there is not a waiver as to these subject matters, please provide legal
    support for the same.

14. In the affidavits for ineffective assistance of counsel, did Plaintiff cross‐reference those topics with the materials
    reviewed and produce material on all of those topics, as required by Rule 502? If not, please provide the legal
    support for the proposition that there is not a waiver of all subjects raised in the Affidavit by Kirk Fowler and Ken
    Ray.

15. Did Plaintiff cross‐reference the Joe Marino and Vince Felix letters with the materials claimed to be privileged to
    determine whether or not there was a waiver because Ms. Milke disclosed information to these third‐parties? If
    not, please cite to the legal authority supporting the position that Plaintiff need not determine whether there
    has been‐third party disclosure before claiming privilege.



                                                          3
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 16 of 50

    16. In the correspondence sent on October 31, 2018, Plaintiff references a recording on Ken Ray’s answering
        machine. Please specify if this was his home or office phone. If a message was left on his home phone, privilege
        would be waived as there is no expectation of privacy in that communication. Additionally, Plaintiff states that
        this recording has nothing to do with Saldate’s prior misconduct. Yet, this is not the only material requested in
        Defendants’ Requests for Production and this recording appears to be responsive.

    17. As it relates to Gary Stuart, Plaintiff previously stated that the boxes are all intermingled, not indexed, and not
        organized. Plaintiff stated it would be unduly burdensome to determine what Gary Stuart reviewed. Please
        explain how Mr. Stuart would have been able to ensure that he did not review privileged material if privileged
        material was intermingled in all of the boxes.

    18. Did Plaintiff cross‐check the questions that Defendants have posed to Mr. Ray with the disclosures made to
        third‐parties to determine if there was a waiver?


Production

In the letter produced as MILKE_NSB032939, Kenneth Ray wrote to Dr. Garcia that all counseling sessions with Debra
Milke must “be tape recorded with the recordings given to me.” As these are treatment sessions that relate to
damages, these tapes need to be produced. If they are no longer in existence, please provide an explanation for when
and why they were destroyed.

In the new materials produced, MILKE_NSB032939, there is an affidavit from Dr. Garcia‐Bunnel who states that he
offered to sit in on the interviews with Ken Ray and Ms. Milke. Did Dr. Garcia‐Bunnel sit in on the meetings between Ms.
Milke and Ken Ray? Were there meetings between Kirk Fowler and Ms. Milke where Dr. Garcia was also present? If so,
please identify how this was factored into the privilege log and recent production. If Dr. Garcia‐Bunnel sat through any
meetings, please identify the dates of the meetings he attended and the topics discussed at those meetings.

In the Notice to the Court, Plaintiff has indicated that Mr. Ray is not cooperating regarding his file. Given this
development, did Plaintiff make contact with Attorney Rosenquist to determine his recollection of the contents of the
file? He obtained the file from Mr. Ray and may also possess a recollection of its construction. Similarly, Mr. Fowler
may also possess information. Was Mr. Fowler contacted?


Tina



From: Christina Retts
Sent: Monday, November 5, 2018 12:43 PM
To: Katie McCarthy <katie@nsbcivilrights.com>; Robin E. Burgess <Robin.Burgess@sandersparks.com>; Sally Odegard
<sodegard@hoklaw.com>; Michele N. Logan <Michele.Logan@sandersparks.com>; Amelia Green
<amelia@nsbcivilrights.com>; Mary Felder <mary@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Anna
Benvenutti Hoffmann <anna@nsbcivilrights.com>; Artie Eaves <Artie.Eaves@sandersparks.com>; Genna Zappia
<gzappia@hoklaw.com>; Jody Corbett <Jody@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.com>; Joshua
Dubin <jdubin@dubinconsulting.com>; Rhonda Neff <rneff@kimerer.com>; MDK Kimerer, Michael
<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilrights.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpenny@wienekelawgroup.com>; Bruce Corey <bcorey@dubinconsulting.com>; Langston Glaude
<langston@nsbcivilrights.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log

Counsel,
                                                              4
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 17 of 50


We intend to proceed with the deposition of Ms. Milke on November 14 and 15, 2018. We will cross the bridge of
additional deposition questioning after the resolution of the attorney privilege waiver issues by the Court.

We will be sending a more comprehensive response as it relates to the privilege log, production, etc., in the near future,
but wanted to address the deposition issue now as we understand that travel plans need to be made.

Tina

From: Katie McCarthy <katie@nsbcivilrights.com>
Sent: Thursday, November 1, 2018 11:58 AM
To: Christina Retts <cretts@wienekelawgroup.com>; Robin E. Burgess <Robin.Burgess@sandersparks.com>; Sally
Odegard <sodegard@hoklaw.com>; Michele N. Logan <Michele.Logan@sandersparks.com>; Amelia Green
<amelia@nsbcivilrights.com>; Mary Felder <mary@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Anna
Benvenutti Hoffmann <anna@nsbcivilrights.com>; Artie Eaves <Artie.Eaves@sandersparks.com>; Genna Zappia
<gzappia@hoklaw.com>; Jody Corbett <Jody@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.com>; Joshua
Dubin <jdubin@dubinconsulting.com>; Rhonda Neff <rneff@kimerer.com>; MDK Kimerer, Michael
<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilrights.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpenny@wienekelawgroup.com>; Bruce Corey <bcorey@dubinconsulting.com>; Langston Glaude
<langston@nsbcivilrights.com>
Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log

Counsel:

We inadvertently sent the wrong version of the Ray/Fowler privilege log. Please find a corrected version attached.

Thanks,

Katie

On Wed, Oct 31, 2018 at 8:26 PM Katie McCarthy <katie@nsbcivilrights.com> wrote:
 Counsel:

 Per the Court's instructions at the October 19, 2018 status conference, counsel has undertaken a painstaking review of
 the copious records in this case to complete a detailed privilege log and identify any responsive materials.

 Updated Responses to RFPs

 Plaintiff's counsel has gone back through the "Milke room" (containing 31 boxes, over 60 binders, and stacks of loose
 papers) to segregate out as best we could what would have been Ken Ray's file and identify any other potentially
 relevant documents for review. It has always been counsel's understanding that these documents‐‐stored at Mike
 Kimerer's office‐‐constituted the universe of original documents in this case. However, out of an abundance of caution,
 Plaintiff's counsel last week contacted Lori Voepel to examine the 51 boxes of materials stored at her office. It was the
 understanding of Plaintiff's counsel, Mike, and Lori that Lori's files contained only multiple copies of documents stored
 in the "Milke room" at Mike's office. Upon painstaking review of those 51 boxes, however, counsel identified a small
 subset of original, responsive documents (most of which are covered by privilege, but a few of which are not). Namely,
 Plaintiff's original Maricopa County Jail medical file (MILKE_NSB032898‐033072); Plaintiff's personnel files from
 Farmers Insurance Group (MILKE_NSB033073‐033151) and Lincoln National (MILKE_NSB033152‐33182); three binders
 containing some correspondence and work product from Ken Ray, Kirk Fowler, and Anders Rosenquist; and a cassette
 tape of a recording of Ken Ray's answering machine. Until last Friday, Plaintiff's counsel, Mike's office, and Lori were all
 unaware that these originals were in Lori's possession.
                                                              5
              Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 18 of 50


Of note, counsel listened to the Ken Ray cassette tape but has not yet transcribed that tape (which has very poor sound
quality and requires an old microcassette player to play). It sounds like a message from either Jean Pugh, Jerry Pugh, or
Alan Swanson (the caller does not identify himself) saying that the State was wrong regarding the number of shots fired
on December 2, 1989. Nothing on the recording relates to any knowledge on the part of Ken Ray about Saldate's prior
misconduct.

Within the 51 boxes, Plaintiff's counsel also identified a small subset of non‐privileged documents that were sent
directly to Gary Stuart by Lori Voepel in August 2014 (MILKE_NSB0333183‐033385). It is Plaintiff's understanding and
belief that those documents were also present in the "Milke room" and thus would have been available to Gary Stuart
upon his review of the non‐privileged documents present there, as Plaintiff disclosed to Defendants in her earlier RFP
responses.

Plaintiff is producing all responsive, non‐privileged documents referenced above and has updated her responses and
privilege log accordingly.

Privilege Log & Pre‐Conviction Brady Knowledge

Relatedly, Plaintiff's counsel has conducted a line‐by‐line review of all correspondence between Plaintiff and Ken Ray,
Kirk Fowler, Anders Rosenquist (and his legal team) as well as all pre‐trial third party correspondence to/from Ken or
Kirk for any information pertaining to Ken Ray's pre‐conviction knowledge of Detective Saldate's prior misconduct.
Plaintiff has identified and is producing the two communications that are covered by implied waiver on this subject
(MILKE_NSB0333386 & MILKE_NSB033387‐033398).

As noted on the privilege log for Ray/Fowler, Plaintiff has also identified two additional communications that make
some mention of Saldate's prior misconduct. However, it is our position that these letters are not covered by implied
waiver because they were written post‐conviction and the context indicates that they are referring to knowledge
gained post‐conviction about Saldate's prior misconduct (as Anders had already been retained and begun looking into
Saldate's history at the time these were written). Although we do not believe privilege has been implicitly waived for
these two letters, we are willing to produce redacted versions of both if you agree that such production does not waive
attorney client, work product, or any other privilege.

In reviewing the privileged communications between Plaintiff and counsel, Plaintiff also identified a few enclosures to
counsel of non‐privileged communications between Plaintiff and third‐parties, which we have produced.
(MILKE_NSB032878‐032897). And, although we believe it outside the scope of Defendants' reasonable requests, as
indicated in our prior RFP responses, we are further producing Mr. Ray's correspondence with third‐parties (and third
party correspondence in his possession) during the course of his representation. (MILKE_NSB033300‐033537).

Plaintiff's counsel has also segregated and reviewed all work product created by Ken Ray, Kirk Fowler, and Anders
Rosenquist although it is not possible (given the history of the litigation and the frequent disaggregation/reorganization
of the file) to exactly reconstruct the working file of any prior counsel. For Kirk Fowler, Plaintiff has identified four
witness interview summaries: Carmen Santana, Harold Milke, Wilma Scott, and a composite summary (Evelyn & Phil
Linderborg, Richard, Maureen, and Karen Sadiek). Per our meet‐and‐confer, because these witnesses appeared on Mr.
Ray's R15 witness list for trial, we are willing to assume that he provided these summaries to Mr. Levy. As such, we are
producing them (MILKE_NSB033538‐033545).

As explained in more detail in Plaintiff's forthcoming Court filing, Plaintiff has reached out to Ken Ray and attempted to
coordinate with him to review his file (which was sent to him electronically on October 26th). Mr. Ray at this point has
taken the position that he will neither review his file nor communicate with even Plaintiff's counsel regarding his
answers (if any) to Defendants' proposed questions absent a Court order or the opportunity to consult further with the
state bar and/or ethics counsel, which he has not had time to do. Plaintiff is not in a position to compel Mr. Ray to take
any particular action but will be advising the Court of his position.

                                                            6
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 19 of 50


 Finally, with respect to the privilege log, Plaintiff has produced detailed privilege logs for: Ken Ray, Kirk Fowler, Anders
 Rosenquist (and his legal team including attorney Terry Capozzi), and habeas counsel (Mike Kimerer and Lori Voepel
 and their legal team/staff). We have also noted privileged correspondence with various post‐conviction counsel that
 represented Plaintiff for only a short duration: James Kemper (plaintiff's state‐appointed appellate public defender
 before Anders Rosenquist soon took over post‐conviction litigation); James Liebman (a professor at Columbia Law
 School who worked with Anders Rosenquist on Plaintiff's cert petition to the Supreme Court); and John Charland (who
 was automatically appointed as Plaintiff's federal habeas counsel though Anders Rosenquist actually represented her
 until Mike/Lori took over the habeas litigation).

 I have attached these privilege logs along with Plaintiff's Fifth Supplemental Response to Defendant City of Phoenix's
 First Request for Production of Documents and Plaintiff's Second Supplemental Response to Defendant Saldate's First
 Request for Production of Documents.

 Referenced documents are available for download at the following
 Dropbox: https://www.dropbox.com/sh/hqvg6mgc86o691j/AAB1f2_VKX8meYj56vP0HhK3a?dl=0

 Please note that given this production includes documents with Plaintiff's confidential personal, medical, and financial
 information, we are designating the following documents CONFIDENTIAL and subject to the protective order entered
 by the Court on March 22, 2017:
      MILKE_NSB033073‐033151
      MILKE_NSB033152‐033182
      MILKE_NSB03878‐032897
      MILKE_NSB033387‐033398
      MILKE_NSB033386
      MILKE_NSB032898‐033072

 Thanks,

 Katie

 ‐‐
 Katie McCarthy
 Neufeld Scheck & Brustin, LLP
 99 Hudson St., 8th Floor | NYC 10013
 T: (212) 965-9081 | F: (212) 965-9084
 www.nsbcivilrights.com




‐‐
Katie McCarthy
Neufeld Scheck & Brustin, LLP
99 Hudson St., 8th Floor | NYC 10013
T: (212) 965-9081 | F: (212) 965-9084
www.nsbcivilrights.com

CONFIDENTIAL COMMUNICATION: E‐mails from the WIENEKE LAW GROUP, PLC normally contain confidential and
privileged material, and are for the sole use of the intended recipient. Use or distribution by an unintended recipient is
prohibited, and may be a violation of law. If you believe that you received this e‐mail in error, please do not read this e‐
mail or any attached items. Please delete the e‐mail and all attachments, including any copies thereof, and inform the
                                                              7
              Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 20 of 50

sender that you have deleted the e‐mail, all attachments and any copies thereof. Thank you. Please be advised that the
Firm does not give tax advice.




                                                           8
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 21 of 50


Kim Penny

From:                Christina Retts
Sent:                Tuesday, November 13, 2018 12:23 PM
To:                  Katie McCarthy; Robin E. Burgess; Sally Odegard; Michele N. Logan; Amelia Green; Mary Felder; Lori
                     Berke; Anna Benvenutti Hoffmann; Artie Eaves; Genna Zappia; Jody Corbett; Laine Roberts; Joshua
                     Dubin; Rhonda Neff; MDK Kimerer, Michael; Vanessa Buch; Nick Brustin; Kathleen Wieneke; Lindsey
                     Piasecki; Kim Penny; Bruce Corey; Langston Glaude
Subject:             RE: Milke: Plaintiff's Updated Responses and Privilege Log

Follow Up Flag:      Follow up
Flag Status:         Flagged


Counsel,

The Court has ordered us to submit to our position on the Ken Ray questions by November 16, 2018. The information
requested below is necessary for us to formulate our response and was requested even before the Court’s Order was
issued. Please provide the requested information as soon as possible.

Tina

From: Christina Retts
Sent: Tuesday, November 6, 2018 1:29 PM
To: 'Katie McCarthy' <katie@nsbcivilrights.com>; 'Robin E. Burgess' <Robin.Burgess@sandersparks.com>; 'Sally Odegard'
<sodegard@hoklaw.com>; 'Michele N. Logan' <Michele.Logan@sandersparks.com>; 'Amelia Green'
<amelia@nsbcivilrights.com>; 'Mary Felder' <mary@nsbcivilrights.com>; 'Lori Berke' <Lori@berkelawfirm.com>; 'Anna
Benvenutti Hoffmann' <anna@nsbcivilrights.com>; 'Artie Eaves' <Artie.Eaves@sandersparks.com>; 'Genna Zappia'
<gzappia@hoklaw.com>; 'Jody Corbett' <Jody@berkelawfirm.com>; 'Laine Roberts' <Laine@berkelawfirm.com>; 'Joshua
Dubin' <jdubin@dubinconsulting.com>; 'Rhonda Neff' <rneff@kimerer.com>; 'MDK Kimerer, Michael'
<MDK@kimerer.com>; 'Vanessa Buch' <vanessabuch2@gmail.com>; 'Nick Brustin' <nick@nsbcivilrights.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpenny@wienekelawgroup.com>; 'Bruce Corey' <bcorey@dubinconsulting.com>; 'Langston Glaude'
<langston@nsbcivilrights.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log

Counsel,

I am writing to follow up on some outstanding issues relating to the privilege log, recent untimely production of
documents, Plaintiff’s position on privilege, and the Ken Ray deposition.

The records that were just produced—the original jail file, employment records, and letters—are directly responsive to
Defendant’s Requests for Production which were served nearly two years ago. Despite Plaintiff’s attempt to downplay
the new discoveries as a “small subset” of materials reviewed, these materials are critical and unavailable from the
third‐parties because of the passage of time. These records also are relevant to many of the depositions that have
already occurred—including Carmen Santana, Gail Lipshultz, Ken Ray, Kirk Fowler, Anders Rosenquist, Karen Smith, and
Maureen Sadiek. These records are also relevant to the expert opinions and also the expert depositions. Plaintiff
repeatedly complained about the fact that Defendants did not schedule depositions earlier, but Plaintiff trickled out
documents over an extended period of time instead of properly getting the file in order in the first instance. There
would not have been any necessity for Plaintiff’s counsel to recently work over the weekend if the files had been
reviewed before filing the litigation—in the two years between Ms. Milke’s release and the filing of the Complaint—or in
                                                            1
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 22 of 50

the nearly two years since the Request for Production was served. The fact that Plaintiff served Five Supplemental
Reponses to the Requests for Production is evidence of the same. Indeed, as it relates to the audio tapes, it took
Plaintiff almost 10 months—until November 8, 2017—to produce what was proffered as a complete
production. Throughout the course of the litigation Plaintiff frequently produced documents shortly before
depositions—even though those documents were directly responsive to Requests for Production. Near what was to be
the close of discovery before the deadlines were changed, Plaintiff also produced documents related to Belinda
Reynolds that appear to have been in the possession of the Plaintiffs for nearly a year. Defendants have been severely
prejudiced by this new late disclosure and Plaintiff’s untimely production. Please confirm that in the review of boxes of
documents that Plaintiff’s also cross‐referenced the Defendants Requests for Production to ensure complete
production.

Next, Defendants continue to maintain their position that there has been a waiver of the privilege, but before outlining
additional bases for that position, additional information is sought (below).

As it relates to the two letters that Plaintiff has not produced, but is willing to produce if Defendants agree there is no
waiver, we will agree that the production does not itself amount to waiver. But, if the communications evidence
information that further supports Defendants’ waiver argument, Defendants will not agree that they will not argue that
the content of the letters does not evidence prior waiver.

Privilege Log
We have reviewed the privilege log and have additional comments/questions below.

    1. What is the factual and legal basis for assertion of the “common interest rule.” Who is Plaintiff claiming a
       common interest with? Current counsel, Styers, Scott, etc.? What Ninth Circuit opinion supports this?

    2. It is my understanding the Kirk Fowler is not an attorney, yet Plaintiff asserts attorney‐client privilege as to her
       communications with Kirk Fowler. Please set forth the legal and factual basis supporting your assertion that
       attorney‐client privilege exists as it relates to investigator Fowler.

    3. Please set forth the legal basis for your position that work product continues after termination of the
       representation. As the Court noted, it was her understanding that work product terminates at the conclusion of
       the representation. In the privilege logs, Plaintiff lumps together attorney client privilege and work product for
       each entry. Please clarify what documents are attorney client privileged and what documents Plaintiff contends
       are work product.

    4. Factual material is not protected by privilege. For example, in the Fowler/Ray privilege log, there is an entry that
       includes an article. The article is not privileged simply because it is attached to a letter to Kirk Fowler. The
       article and any other enclosures (such as taped statements) that are responsive to Defendants’ Requests for
       Productions and contain factual material should be produced and have no basis to be withheld.

    5. Plaintiff’s privilege log for Ken Ray/Kirk Fowler lacks the necessary specificity in the description of “document
       type,” in many instances. For example, Plaintiff claims that “police reports with notes” from Ken Fowler are
       privileged. At issue in this litigation is whether Plaintiff possessed any other police reports other than from
       Saldate’s interrogation of her, which is also responsive to Defendants’ Request for Production No.1 & 13‐
       14. Plaintiff should therefore, at the very least, state from what criminal case these police reports are from: I.e.
       police reports with notes from the investigation of Christopher Milke. Notably, the detail in the privilege log
       provided for habeas counsel is appropriate and far more detailed than the privilege log for Fowler/Ray, when
       the Fowler/Ray materials are most directly at issue in this litigation. Habeas counsel provided an appropriately
       detailed log that provides sufficient information to determine whether the information is privileged, while not
       revealing confidential communications. The same is not true for the Fowler/Ray privilege log and it should be
       supplemented accordingly.


                                                              2
           Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 23 of 50

6. In the habeas privilege log there is an entry with “medical records with attorney notations.” Please confirm that
   you cross‐checked each page of these medical records with the records already produced and that all records
   have been previously produced as medical records are directly responsive to Request for Production No.
   2. Defendants have an outstanding RFP related to medical records and Plaintiff has put these at issue in claiming
   damages. Thus, if these records are the only copy that exists, the attorney notes can be redacted and the
   records have to be produced. Similarly, to the extent that there are attorney notes on other documents, please
   confirm that you have cross‐checked these attorney note documents with those already produced to ensure
   complete production related to the Request for Production Defendants sent seeking trial related materials.

7. In the habeas privilege log there are numerous witness binders that are listed. It is anticipated that these
   binders likely have indexes outlining the materials that are included. Please produce the indexes so that we may
   cross‐check the information in the witness binders with that produced in this litigation as this information is
   responsive to Requests for Production No. 6 & 11. Simply because factual information is in a witness binder
   created by counsel, does not bestow upon it privileged status. For example, if there was a criminal defense
   interview transcript in a binder, that transcript would not be privileged and it would be required to be
   produced.

8. In the habeas privilege log, there is “binder on media coverage created by counsel.” Counsel’s placement of
   news articles into a binder does not protect the articles from disclosure. News articles are responsive to
   Defendants’ Requests for Production and should be produced. The same is true for any pleadings that are in
   binders. Simply because counsel put them in a binder does not make them privileged. Please confirm that all
   materials of this type were cross‐checked to ensure that they had been previously produced as this information
   is directly responsive to Request for Production No. 5.

9. In the Anders Rosenquist work product log, there is an entry “raw case research on other Saldate cases (pulled
   case files), four banker boxes.” And, there is 1 banker’s box filled with raw research on PPD homicide cases
   during Saldate’s tenure. These materials are not privileged and must be turned over as responsive to
   Defendants’ discovery requests as they form the basis for Plaintiff’s litigation. Notably, at one point in this case,
   Plaintiff invited Defendants to come collect four bankers boxes related to some of the underlying cases. Is this
   the same material? If so, why is it now being included in a privilege log when Plaintiff voluntarily turned it over
   before? Inclusion of this material in the privilege log—if it has already been produced—causes concern
   regarding the appropriateness of the privilege review and the overbreadth of Plaintiff’s assertions of privilege. If
   this is not the same material that has been produced, there is no basis for asserting privilege and it should be
   produced as it is directly responsive to Request for Production No. 1 & 10, and possibly 13‐14.

10. In the Anders Rosenquist work product log, there are two listings for mitigation materials. The factual materials
    gathered are relevant to damages and Defendants’ Requests for Production (Nos. 1 & 7) and are not privileged.

11. The privilege logs are not clear as to whether there was any disclosure to any third‐party. In the materials that
    have been produced to date, it is clear that Ms. Milke was sharing privileged materials with third‐parties. Were
    efforts taken to cross‐check and ensure that the material claimed to be privileged was not sent to a third‐
    party? Did Plaintiff contact the third parties that Ms. Milke was routinely in contact with and stated that she
    sent materials to in order to determine if they ever received any material from Ms. Milke? Was transmission
    correspondence reviewed for this purpose? One example of this is the new letter, dated September 15, 1995,
    that Ms. Milke wrote to Ray Krone encouraging him to contact her lawyer for information. Did Plaintiff seek to
    determine whether any materials had been provided to Mr. Krone’s attorney, and if so, what was
    provided? See MILKE_NSB032891‐2. Ms. Milke gave Mr. Krone the phone numbers of Mr. Rosenquist and Mr.
    Fowler. Notably, had Plaintiff timely produced this document, which is responsive to Defendant’s Requests for
    Production, Defendants would have questioned both Mr. Rosenquist and Mr. Fowler about the letter and the
    topic areas. By failing to timely produce the letter, Defendants have been deprived of the opportunity to
    conduct this discovery.


                                                         3
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 24 of 50

    12. In the privilege log for habeas counsel, there is an entry for letters exchanged with Gary Stuart and Lori
        Voepel. Those letters are not privileged and are responsive to Request for Production No. 12. The letters
        should be produced.

    13. In the letters that Ms. Milke attached to her habeas proceedings—between her and Ken Ray—there are more
        topics addressed than simply knowledge of Saldate. Did Plaintiff cross‐reference those topics with the items on
        the privilege log, as required by Rule 502, and produce all correspondence on the topics that were waived by
        Ms. Milke attaching the letters to her pleadings? If not, please provide legal authority for the proposition that
        there has not been a subject matter waiver on those specific topics. See, for example, C_055515‐5518 and
        C_06067. This letter addresses ten topics, Chris Landry, Mark’s threats, Ernie Sweat, and other men that Ms.
        Milke dated. If Plaintiff contends that there is not a waiver as to these subject matters, please provide legal
        support for the same.

    14. In the affidavits for ineffective assistance of counsel, did Plaintiff cross‐reference those topics with the materials
        reviewed and produce material on all of those topics, as required by Rule 502? If not, please provide the legal
        support for the proposition that there is not a waiver of all subjects raised in the Affidavit by Kirk Fowler and Ken
        Ray.

    15. Did Plaintiff cross‐reference the Joe Marino and Vince Felix letters with the materials claimed to be privileged to
        determine whether or not there was a waiver because Ms. Milke disclosed information to these third‐parties? If
        not, please cite to the legal authority supporting the position that Plaintiff need not determine whether there
        has been‐third party disclosure before claiming privilege.

    16. In the correspondence sent on October 31, 2018, Plaintiff references a recording on Ken Ray’s answering
        machine. Please specify if this was his home or office phone. If a message was left on his home phone, privilege
        would be waived as there is no expectation of privacy in that communication. Additionally, Plaintiff states that
        this recording has nothing to do with Saldate’s prior misconduct. Yet, this is not the only material requested in
        Defendants’ Requests for Production and this recording appears to be responsive.

    17. As it relates to Gary Stuart, Plaintiff previously stated that the boxes are all intermingled, not indexed, and not
        organized. Plaintiff stated it would be unduly burdensome to determine what Gary Stuart reviewed. Please
        explain how Mr. Stuart would have been able to ensure that he did not review privileged material if privileged
        material was intermingled in all of the boxes.

    18. Did Plaintiff cross‐check the questions that Defendants have posed to Mr. Ray with the disclosures made to
        third‐parties to determine if there was a waiver?


Production

In the letter produced as MILKE_NSB032939, Kenneth Ray wrote to Dr. Garcia that all counseling sessions with Debra
Milke must “be tape recorded with the recordings given to me.” As these are treatment sessions that relate to
damages, these tapes need to be produced. If they are no longer in existence, please provide an explanation for when
and why they were destroyed.

In the new materials produced, MILKE_NSB032939, there is an affidavit from Dr. Garcia‐Bunnel who states that he
offered to sit in on the interviews with Ken Ray and Ms. Milke. Did Dr. Garcia‐Bunnel sit in on the meetings between Ms.
Milke and Ken Ray? Were there meetings between Kirk Fowler and Ms. Milke where Dr. Garcia was also present? If so,
please identify how this was factored into the privilege log and recent production. If Dr. Garcia‐Bunnel sat through any
meetings, please identify the dates of the meetings he attended and the topics discussed at those meetings.



                                                              4
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 25 of 50

In the Notice to the Court, Plaintiff has indicated that Mr. Ray is not cooperating regarding his file. Given this
development, did Plaintiff make contact with Attorney Rosenquist to determine his recollection of the contents of the
file? He obtained the file from Mr. Ray and may also possess a recollection of its construction. Similarly, Mr. Fowler
may also possess information. Was Mr. Fowler contacted?


Tina



From: Christina Retts
Sent: Monday, November 5, 2018 12:43 PM
To: Katie McCarthy <katie@nsbcivilrights.com>; Robin E. Burgess <Robin.Burgess@sandersparks.com>; Sally Odegard
<sodegard@hoklaw.com>; Michele N. Logan <Michele.Logan@sandersparks.com>; Amelia Green
<amelia@nsbcivilrights.com>; Mary Felder <mary@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Anna
Benvenutti Hoffmann <anna@nsbcivilrights.com>; Artie Eaves <Artie.Eaves@sandersparks.com>; Genna Zappia
<gzappia@hoklaw.com>; Jody Corbett <Jody@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.com>; Joshua
Dubin <jdubin@dubinconsulting.com>; Rhonda Neff <rneff@kimerer.com>; MDK Kimerer, Michael
<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilrights.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpenny@wienekelawgroup.com>; Bruce Corey <bcorey@dubinconsulting.com>; Langston Glaude
<langston@nsbcivilrights.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log

Counsel,

We intend to proceed with the deposition of Ms. Milke on November 14 and 15, 2018. We will cross the bridge of
additional deposition questioning after the resolution of the attorney privilege waiver issues by the Court.

We will be sending a more comprehensive response as it relates to the privilege log, production, etc., in the near future,
but wanted to address the deposition issue now as we understand that travel plans need to be made.

Tina

From: Katie McCarthy <katie@nsbcivilrights.com>
Sent: Thursday, November 1, 2018 11:58 AM
To: Christina Retts <cretts@wienekelawgroup.com>; Robin E. Burgess <Robin.Burgess@sandersparks.com>; Sally
Odegard <sodegard@hoklaw.com>; Michele N. Logan <Michele.Logan@sandersparks.com>; Amelia Green
<amelia@nsbcivilrights.com>; Mary Felder <mary@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Anna
Benvenutti Hoffmann <anna@nsbcivilrights.com>; Artie Eaves <Artie.Eaves@sandersparks.com>; Genna Zappia
<gzappia@hoklaw.com>; Jody Corbett <Jody@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.com>; Joshua
Dubin <jdubin@dubinconsulting.com>; Rhonda Neff <rneff@kimerer.com>; MDK Kimerer, Michael
<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilrights.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpenny@wienekelawgroup.com>; Bruce Corey <bcorey@dubinconsulting.com>; Langston Glaude
<langston@nsbcivilrights.com>
Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log

Counsel:

We inadvertently sent the wrong version of the Ray/Fowler privilege log. Please find a corrected version attached.

Thanks,
                                                            5
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 26 of 50


Katie

On Wed, Oct 31, 2018 at 8:26 PM Katie McCarthy <katie@nsbcivilrights.com> wrote:
 Counsel:

 Per the Court's instructions at the October 19, 2018 status conference, counsel has undertaken a painstaking review of
 the copious records in this case to complete a detailed privilege log and identify any responsive materials.

 Updated Responses to RFPs

 Plaintiff's counsel has gone back through the "Milke room" (containing 31 boxes, over 60 binders, and stacks of loose
 papers) to segregate out as best we could what would have been Ken Ray's file and identify any other potentially
 relevant documents for review. It has always been counsel's understanding that these documents‐‐stored at Mike
 Kimerer's office‐‐constituted the universe of original documents in this case. However, out of an abundance of caution,
 Plaintiff's counsel last week contacted Lori Voepel to examine the 51 boxes of materials stored at her office. It was the
 understanding of Plaintiff's counsel, Mike, and Lori that Lori's files contained only multiple copies of documents stored
 in the "Milke room" at Mike's office. Upon painstaking review of those 51 boxes, however, counsel identified a small
 subset of original, responsive documents (most of which are covered by privilege, but a few of which are not). Namely,
 Plaintiff's original Maricopa County Jail medical file (MILKE_NSB032898‐033072); Plaintiff's personnel files from
 Farmers Insurance Group (MILKE_NSB033073‐033151) and Lincoln National (MILKE_NSB033152‐33182); three binders
 containing some correspondence and work product from Ken Ray, Kirk Fowler, and Anders Rosenquist; and a cassette
 tape of a recording of Ken Ray's answering machine. Until last Friday, Plaintiff's counsel, Mike's office, and Lori were all
 unaware that these originals were in Lori's possession.

 Of note, counsel listened to the Ken Ray cassette tape but has not yet transcribed that tape (which has very poor sound
 quality and requires an old microcassette player to play). It sounds like a message from either Jean Pugh, Jerry Pugh, or
 Alan Swanson (the caller does not identify himself) saying that the State was wrong regarding the number of shots fired
 on December 2, 1989. Nothing on the recording relates to any knowledge on the part of Ken Ray about Saldate's prior
 misconduct.

 Within the 51 boxes, Plaintiff's counsel also identified a small subset of non‐privileged documents that were sent
 directly to Gary Stuart by Lori Voepel in August 2014 (MILKE_NSB0333183‐033385). It is Plaintiff's understanding and
 belief that those documents were also present in the "Milke room" and thus would have been available to Gary Stuart
 upon his review of the non‐privileged documents present there, as Plaintiff disclosed to Defendants in her earlier RFP
 responses.

 Plaintiff is producing all responsive, non‐privileged documents referenced above and has updated her responses and
 privilege log accordingly.

 Privilege Log & Pre‐Conviction Brady Knowledge

 Relatedly, Plaintiff's counsel has conducted a line‐by‐line review of all correspondence between Plaintiff and Ken Ray,
 Kirk Fowler, Anders Rosenquist (and his legal team) as well as all pre‐trial third party correspondence to/from Ken or
 Kirk for any information pertaining to Ken Ray's pre‐conviction knowledge of Detective Saldate's prior misconduct.
 Plaintiff has identified and is producing the two communications that are covered by implied waiver on this subject
 (MILKE_NSB0333386 & MILKE_NSB033387‐033398).

 As noted on the privilege log for Ray/Fowler, Plaintiff has also identified two additional communications that make
 some mention of Saldate's prior misconduct. However, it is our position that these letters are not covered by implied
 waiver because they were written post‐conviction and the context indicates that they are referring to knowledge
 gained post‐conviction about Saldate's prior misconduct (as Anders had already been retained and begun looking into
                                                              6
              Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 27 of 50

Saldate's history at the time these were written). Although we do not believe privilege has been implicitly waived for
these two letters, we are willing to produce redacted versions of both if you agree that such production does not waive
attorney client, work product, or any other privilege.

In reviewing the privileged communications between Plaintiff and counsel, Plaintiff also identified a few enclosures to
counsel of non‐privileged communications between Plaintiff and third‐parties, which we have produced.
(MILKE_NSB032878‐032897). And, although we believe it outside the scope of Defendants' reasonable requests, as
indicated in our prior RFP responses, we are further producing Mr. Ray's correspondence with third‐parties (and third
party correspondence in his possession) during the course of his representation. (MILKE_NSB033300‐033537).

Plaintiff's counsel has also segregated and reviewed all work product created by Ken Ray, Kirk Fowler, and Anders
Rosenquist although it is not possible (given the history of the litigation and the frequent disaggregation/reorganization
of the file) to exactly reconstruct the working file of any prior counsel. For Kirk Fowler, Plaintiff has identified four
witness interview summaries: Carmen Santana, Harold Milke, Wilma Scott, and a composite summary (Evelyn & Phil
Linderborg, Richard, Maureen, and Karen Sadiek). Per our meet‐and‐confer, because these witnesses appeared on Mr.
Ray's R15 witness list for trial, we are willing to assume that he provided these summaries to Mr. Levy. As such, we are
producing them (MILKE_NSB033538‐033545).

As explained in more detail in Plaintiff's forthcoming Court filing, Plaintiff has reached out to Ken Ray and attempted to
coordinate with him to review his file (which was sent to him electronically on October 26th). Mr. Ray at this point has
taken the position that he will neither review his file nor communicate with even Plaintiff's counsel regarding his
answers (if any) to Defendants' proposed questions absent a Court order or the opportunity to consult further with the
state bar and/or ethics counsel, which he has not had time to do. Plaintiff is not in a position to compel Mr. Ray to take
any particular action but will be advising the Court of his position.

Finally, with respect to the privilege log, Plaintiff has produced detailed privilege logs for: Ken Ray, Kirk Fowler, Anders
Rosenquist (and his legal team including attorney Terry Capozzi), and habeas counsel (Mike Kimerer and Lori Voepel
and their legal team/staff). We have also noted privileged correspondence with various post‐conviction counsel that
represented Plaintiff for only a short duration: James Kemper (plaintiff's state‐appointed appellate public defender
before Anders Rosenquist soon took over post‐conviction litigation); James Liebman (a professor at Columbia Law
School who worked with Anders Rosenquist on Plaintiff's cert petition to the Supreme Court); and John Charland (who
was automatically appointed as Plaintiff's federal habeas counsel though Anders Rosenquist actually represented her
until Mike/Lori took over the habeas litigation).

I have attached these privilege logs along with Plaintiff's Fifth Supplemental Response to Defendant City of Phoenix's
First Request for Production of Documents and Plaintiff's Second Supplemental Response to Defendant Saldate's First
Request for Production of Documents.

Referenced documents are available for download at the following
Dropbox: https://www.dropbox.com/sh/hqvg6mgc86o691j/AAB1f2_VKX8meYj56vP0HhK3a?dl=0

Please note that given this production includes documents with Plaintiff's confidential personal, medical, and financial
information, we are designating the following documents CONFIDENTIAL and subject to the protective order entered
by the Court on March 22, 2017:
     MILKE_NSB033073‐033151
     MILKE_NSB033152‐033182
     MILKE_NSB03878‐032897
     MILKE_NSB033387‐033398
     MILKE_NSB033386
     MILKE_NSB032898‐033072

Thanks,

                                                             7
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 28 of 50


 Katie

 ‐‐
 Katie McCarthy
 Neufeld Scheck & Brustin, LLP
 99 Hudson St., 8th Floor | NYC 10013
 T: (212) 965-9081 | F: (212) 965-9084
 www.nsbcivilrights.com




‐‐
Katie McCarthy
Neufeld Scheck & Brustin, LLP
99 Hudson St., 8th Floor | NYC 10013
T: (212) 965-9081 | F: (212) 965-9084
www.nsbcivilrights.com

CONFIDENTIAL COMMUNICATION: E‐mails from the WIENEKE LAW GROUP, PLC normally contain confidential and
privileged material, and are for the sole use of the intended recipient. Use or distribution by an unintended recipient is
prohibited, and may be a violation of law. If you believe that you received this e‐mail in error, please do not read this e‐
mail or any attached items. Please delete the e‐mail and all attachments, including any copies thereof, and inform the
sender that you have deleted the e‐mail, all attachments and any copies thereof. Thank you. Please be advised that the
Firm does not give tax advice.




                                                              8
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 29 of 50


Kim Penny

From:                Katie McCarthy <katie@nsbcivilrights.com>
Sent:                Tuesday, November 13, 2018 7:13 PM
To:                  Christina Retts
Cc:                  Robin E. Burgess; Sally Odegard; Michele N. Logan; Amelia Green; Mary Felder; Lori Berke; Anna
                     Benvenutti Hoffmann; Artie Eaves; Genna Zappia; Jody Corbett; Laine Roberts; Joshua Dubin; Rhonda
                     Neff; MDK Kimerer, Michael; Vanessa Buch; Nick Brustin; Kathleen Wieneke; Lindsey Piasecki; Kim
                     Penny; Bruce Corey; Langston Glaude
Subject:             Re: Milke: Plaintiff's Updated Responses and Privilege Log


Counsel:



Your prior correspondence contains several gross misstatements regarding Plaintiff's discovery production in this case.
As you're well aware, both sides have made multiple disclosures throughout this litigation. Indeed, the City has also
produced five supplemental disclosures to Plaintiff's first request for production‐‐including producing thousands of
pages of responsive PPD documents on June 5, 2018, which were relevant to the City 30(b)(6) deposition held on
November 17, 2017, and April 26, 2018. Given the massive volume of documents spanning back over thirty years, both
sides have necessarily encountered difficulties or delays in productions, but Plaintiff has always made good faith efforts
to produce documents as quickly as practicable while prioritizing areas you've raised as concerns in our many meet and
confer calls. For example, with respect to the audiotapes, Plaintiff's counsel realized at the outset that production of
these tapes would require listening to hundreds of hours of recordings. We promptly informed you of the situation, had
the tapes digitized, kept you updated regarding our review process, and produced responsive recordings on a rolling
basis. All responsive recordings were produced by November 8, 2017‐‐ well in advance of Plaintiff's deposition and over
a year before the close of discovery.



For the only new documents produced by Plaintiff‐‐two employer personnel files and her Maricopa County jail records‐‐
the delay in production was obviously inadvertent. As explained in Lori Voepel's declaration, neither Plaintiff's counsel
nor Ms. Voepel had any idea until two weeks ago that any originals were present in Ms. Voepel's file. Had Plaintiff
known, she never would have sought those same documents through subpoenas at the outset of this litigation and
would have produced them previously. Plaintiff does not agree that Defendants have suffered any prejudice as a result
of these limited new disclosures‐‐which occurred before the close of Plaintiff's deposition. But to the extent Defendants
have suffered any prejudice, Plaintiff has suffered the same if not greater. Plaintiff similarly could not use these records
at depositions nor could she provide these records to her experts (including the records from Dr. Garcia‐Brunnel which
extensively discuss her grief while awaiting trial).



In sum, Plaintiff's counsel has been entirely up front about what we were and were not doing in terms of our
responsiveness review of this voluminous record. To the extent you had any objections, you had ample opportunity to
raise them but never did so until now. As for the more specific issues raised in your recent email, Plaintiff addresses each
below (Defendants statements are in blue).



Letters
                                                              1
                Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 30 of 50

As it relates to the two letters that Plaintiff has not produced, but is willing to produce if Defendants agree there is no
waiver, we will agree that the production does not itself amount to waiver. But, if the communications evidence
information that further supports Defendants’ waiver argument, Defendants will not agree that they will not argue that
the content of the letters does not evidence prior waiver.



Plaintiff agrees to these terms and has produced redacted versions of these two letters at: MILKE_NSB033546‐
335548 and MILKE_NSB033549‐33555. Plaintiff will update the privilege log accordingly.



Privilege Log

We have reviewed the privilege log and have additional comments/questions below.



      1. What is the factual and legal basis for assertion of the “common interest rule.” Who is Plaintiff claiming a
         common interest with? Current counsel, Styers, Scott, etc.? What Ninth Circuit opinion supports this?


Plaintiff is asserting a common interest between her current counsel and her prior legal team (from trial through
habeas). The common interest doctrine recognizes that there is "no waiver of the privilege where a party discloses
privileged material to another with which it shares common interests." United States v. Bergonzi, 216 F.R.D. 487 (N.D.
Cal. 2003). And courts in the Ninth Circuit have observed that "common interests are not construed so narrowly as to
limit the exception only to co‐parties." Cal. Sportfishing Protection Alliance v. Chico Scrap Metal, Inc., 299 F.R.D. 638
(E.D. Cal. 2014); see also U.S. v. American Tel. & Tel. Co., 642 F.2d 1285, 1299‐1300 (D.C. Cir. 1980) ("So long as the
transferor and transferee anticipate litigation against a common adversary on the same issue or issues, they have strong
common interests in sharing the fruit of trial preparation efforts. Moreover, with common interests on a particular issue
against a common adversary, the transferee is not at all likely to disclose the work product material to the adversary.").
Here, Plaintiff's current counsel clearly shares a common interest with past criminal defense counsel, and neither past
nor current counsel has or will share privileged information with Defendants (a common adversary). Because their
interests are aligned, Plaintiff properly asserted common interest protection for privileged materials shared between
current and past counsel.



      2. It is my understanding the Kirk Fowler is not an attorney, yet Plaintiff asserts attorney‐client privilege as to her
         communications with Kirk Fowler. Please set forth the legal and factual basis supporting your assertion that
         attorney‐client privilege exists as it relates to investigator Fowler.


As an investigator, Kirk Fowler was a member of Plaintiff's legal team and an agent of her attorney. As such,
communications between Plaintiff and Mr. Fowler are protected by both attorney‐client and work‐product
privilege. See, e.g., Visa U.S.A., Inc. v. First Data Corp., No. 02‐cv‐1786(JSW)(EMC), 2004 WL 1878209, at *5 (N.D. Cal.
Aug. 23, 2004) (the key inquiry for attorney‐client privilege is whether "a nominal third party is an agent of the
attorney"); see also 1 Rice, Attorney‐Client Privilege § 3.3, at 13-21 (noting that courts have extended the attorney-
client privilege to substantive advice and assistance of, e.g., investigators, interviewers, technical experts, and
other specialists)). Plaintiff thus properly asserted attorney-client privilege for communications with Mr. Fowler
who was a member of the legal team communicating with Plaintiff for purposes of her legal representation.

                                                             2
                Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 31 of 50

       3. Please set forth the legal basis for your position that work product continues after termination of the
          representation. As the Court noted, it was her understanding that work product terminates at the conclusion
          of the representation. In the privilege logs, Plaintiff lumps together attorney client privilege and work product
          for each entry. Please clarify what documents are attorney client privileged and what documents Plaintiff
          contends are work product.


Ninth Circuit precedent makes clear that the work product privilege belongs to both the attorney and the client and so
necessarily continues past representation by a particular attorney. See, e.g., Lopes v. Vieira, 719 F. Supp. 2d 1199, 1201
(E.D. Cal. 2010) ("The work‐product privilege belongs to both the attorney and the client. The work‐product protection
continues even after the litigation is completed. (citation omitted)); Schmidt v. Levi Strauss & Co., 2007 WL 628660 (N.D.
Cal. Feb. 28, 2007) (same); see also In re Special September 1978 Grand Jury (II), 640 F.2d 49, 63 (7th Cir. 1980) ("[T]he
work product doctrine may be asserted by both the client and the attorney . . . ."). Thus, Plaintiff is entitled to assert
work product privilege even though her criminal proceeding has ended.



       4. Factual material is not protected by privilege. For example, in the Fowler/Ray privilege log, there is an entry
          that includes an article. The article is not privileged simply because it is attached to a letter to Kirk
          Fowler. The article and any other enclosures (such as taped statements) that are responsive to Defendants’
          Requests for Productions and contain factual material should be produced and have no basis to be withheld.


Plaintiff disagrees with Defendants' characterization of the privilege. To the extent Plaintiff shared articles with her legal
team to further her representation, Plaintiff believes those communications are privileged. But, assuming your
agreement that production of these documents does not by itself constitute a waiver of any privilege (as with the two
Kirk Fowler letters produced above), we are producing the few articles that were enclosed in letters to Ken Ray and Kirk
Fowler at: MILKE_NSB033556‐33563.

Plaintiff is not producing any statements that were shared solely with her legal team and never disclosed to third parties
as those remain protected by attorney‐client privilege.


       5. Plaintiff’s privilege log for Ken Ray/Kirk Fowler lacks the necessary specificity in the description of “document
          type,” in many instances. For example, Plaintiff claims that “police reports with notes” from Ken Fowler are
          privileged. At issue in this litigation is whether Plaintiff possessed any other police reports other than from
          Saldate’s interrogation of her, which is also responsive to Defendants’ Request for Production No.1 & 13‐
          14. Plaintiff should therefore, at the very least, state from what criminal case these police reports are from:
          I.e. police reports with notes from the investigation of Christopher Milke. Notably, the detail in the privilege
          log provided for habeas counsel is appropriate and far more detailed than the privilege log for Fowler/Ray,
          when the Fowler/Ray materials are most directly at issue in this litigation. Habeas counsel provided an
          appropriately detailed log that provides sufficient information to determine whether the information is
          privileged, while not revealing confidential communications. The same is not true for the Fowler/Ray
          privilege log and it should be supplemented accordingly.


Plaintiff strongly disagrees that her extensive, line‐by‐line privilege log lacks sufficient detail. Indeed, Plaintiff's log goes
well beyond what courts have required in the vast majority of cases, especially in light of the volume of documents that
had to be reviewed and cataloged in this case. See, e.g., In re Imperial Corp. of Am., 174 F.R.D. 475, 477 (S.D. Cal. 1997)
("[N]o where in Fed. R. Civ. Pro. 26(b)(5) is it mandated that a document‐by‐document privilege log is required if a party
seeks to withhold documents based on privilege or work product. In fact, the Advisory Committee Notes following Rule
26 indicate that a document‐by‐document privilege log is not required [if it would be] unduly burdensome when
                                                                3
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 32 of 50

voluminous documents are claimed to be privileged . . . ."). That said, Plaintiff warrants that there were no police reports
from cases other than the Christopher Milke case with notes made by Ken Ray or Kirk Fowler. Without waiving Plaintiff's
unduly burdensome objection, Plaintiff will update the privilege log accordingly.


      6. In the habeas privilege log there is an entry with “medical records with attorney notations.” Please confirm
         that you cross‐checked each page of these medical records with the records already produced and that all
         records have been previously produced as medical records are directly responsive to Request for Production
         No. 2. Defendants have an outstanding RFP related to medical records and Plaintiff has put these at issue in
         claiming damages. Thus, if these records are the only copy that exists, the attorney notes can be redacted
         and the records have to be produced. Similarly, to the extent that there are attorney notes on other
         documents, please confirm that you have cross‐checked these attorney note documents with those already
         produced to ensure complete production related to the Request for Production Defendants sent seeking trial
         related materials.


The medical records referenced in the privilege log have either already been produced or are not responsive to
Defendants' RFP No. 2. Although not responsive and without waiving any prior objections, out of an abundance of
caution, Plaintiff is producing the following medical records: MILKE_NSB033624‐33694 (Debra Milke 1985 medical
records, outside the scope of Defs' RFP No. 2); and MILKE_NSB0033564‐33623 (Debra Milke DOC medical records,
previously produced beginning at: MILKE_AZDOCHealth 00193).


      7. In the habeas privilege log there are numerous witness binders that are listed. It is anticipated that these
         binders likely have indexes outlining the materials that are included. Please produce the indexes so that we
         may cross‐check the information in the witness binders with that produced in this litigation as this
         information is responsive to Requests for Production No. 6 & 11. Simply because factual information is in a
         witness binder created by counsel, does not bestow upon it privileged status. For example, if there was a
         criminal defense interview transcript in a binder, that transcript would not be privileged and it would be
         required to be produced.


Plaintiff does not agree with Defendants' unsupported assertion that these witness binders including their indices are
not protected by work‐product privilege. These binders‐‐which were indisputably prepared in anticipation of litigation
including several evidentiary hearings and Plaintiff's capital retrial‐‐reflect the mental processes of counsel with respect
to each witness. The work‐product doctrine is specifically intended to protect these mental processes, including when
reflected in the compilation of documents, raw data, or legal research. See, e.g., United States v. Richey, 632 F.3d 559,
567‐68 (9th Cir. 2011) ("The work‐product doctrine covers documents or the compilation of materials prepared by
agents of the attorney in preparation for litigation." (citing United States v. Nobles; 422 U.S. 225, 238 (1975)(emphasis
added)); see also Admiral Ins. Co. v. U.S. Dist. Ct., 881 F.2d 1486, 1494 (9th Cir. 1989) (observing that the work product
doctrine protects "from discovery documents and tangible things prepared by a party or his representative in
anticipation of litigation" (emphasis added)). As such, Plaintiff continues to object to the production of any portion of
these binders as privileged.

Plaintiff's counsel can, however, represent that every binder was reviewed to determine whether any original or newly
responsive materials were contained within them, including any criminal defense interview notes. All defense interview
notes and other responsive materials were disclosed in Plaintiff's last supplemental disclosure.


      8. In the habeas privilege log, there is “binder on media coverage created by counsel.” Counsel’s placement of
         news articles into a binder does not protect the articles from disclosure. News articles are responsive to
         Defendants’ Requests for Production and should be produced. The same is true for any pleadings that are in
                                                              4
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 33 of 50

           binders. Simply because counsel put them in a binder does not make them privileged. Please confirm that all
           materials of this type were cross‐checked to ensure that they had been previously produced as this
           information is directly responsive to Request for Production No. 5.


Plaintiff has the same objection as raised above: counsels' compilation of articles and news media in advance of
litigation reflects mental processes protected by the work‐product privilege. Moreover, all published articles compiled
by counsel are public record and equally available to Defendants. Subject to these objections, and assuming agreement
that such production does not itself waive privilege, Plaintiff has identified and is producing a few additional articles
pursuant to the parties' prior agreement that Plaintiff would produce any published news media in her possession.
Those articles can be found at MILKE_NSB033695‐033719.


       9. In the Anders Rosenquist work product log, there is an entry “raw case research on other Saldate cases
          (pulled case files), four banker boxes.” And, there is 1 banker’s box filled with raw research on PPD homicide
          cases during Saldate’s tenure. These materials are not privileged and must be turned over as responsive to
          Defendants’ discovery requests as they form the basis for Plaintiff’s litigation. Notably, at one point in this
          case, Plaintiff invited Defendants to come collect four bankers boxes related to some of the underlying
          cases. Is this the same material? If so, why is it now being included in a privilege log when Plaintiff voluntarily
          turned it over before? Inclusion of this material in the privilege log—if it has already been produced—causes
          concern regarding the appropriateness of the privilege review and the overbreadth of Plaintiff’s assertions of
          privilege. If this is not the same material that has been produced, there is no basis for asserting privilege and
          it should be produced as it is directly responsive to Request for Production No. 1 & 10, and possibly 13‐14.


Plaintiff believes these entries inadvertently refer to the same bankers boxes that Defendants were offered access to
previously. It's also Plaintiff's understanding that the City retrieved these boxes and copies their contents. If Defendants
would like to confirm that understanding, photographs of these boxes and their general contents can be found
here: MILKE_NSB033720‐033730.

Plaintiff will update the privilege log accordingly.


       10. In the Anders Rosenquist work product log, there are two listings for mitigation materials. The factual
           materials gathered are relevant to damages and Defendants’ Requests for Production (Nos. 1 & 7) and are not
           privileged.


Plaintiff disagrees with Defendants' assertion (notably unsupported by any legal citation) that work product generated
by a mitigation specialist ‐‐ working at the direction of counsel in conjunction with the legal team for purposes of
Plaintiff's capital representation ‐‐ is not protected by work product privilege. See United States v. Nobles, 422 U.S. at
239 ("[The work‐product] doctrine is an intensely practical one, grounded in the realities of litigation in our adversary
system. One of those realities is that attorneys often must rely on the assistance of investigators and other agents in the
compilation of materials in preparation of trial. It is therefore necessary that the doctrine protect material prepared by
agents for the attorney as well as those prepared by the attorney himself."); United States v. Richey, 632 F.3d 559, 567‐
68 (9th Cir. 2011) ("The work‐product doctrine covers documents or the compilation of materials prepared by agents of
the attorney in preparation for litigation." (emphasis added)). It's indisputable that any work product generated by the
mitigation specialist (including in the form of compiled documents) was done so in anticipation of capital post‐conviction
litigation and as an agent of Anders Rosenquist. As such, Plaintiff has properly asserted work product privilege for all of
those documents.



                                                              5
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 34 of 50

However, out of an abundance of caution, Plaintiff also reviewed those materials to ensure no original or responsive
documents were included. These mitigation materials do not contain independent records that have not already been
produced (including the mitigation specialist's final product, a lengthy social history of the Plaintiff, which was produced
to Defendants a long time ago).


      11. The privilege logs are not clear as to whether there was any disclosure to any third‐party. In the materials
          that have been produced to date, it is clear that Ms. Milke was sharing privileged materials with third‐
          parties. Were efforts taken to cross‐check and ensure that the material claimed to be privileged was not sent
          to a third‐party? Did Plaintiff contact the third parties that Ms. Milke was routinely in contact with and
          stated that she sent materials to in order to determine if they ever received any material from Ms.
          Milke? Was transmission correspondence reviewed for this purpose? One example of this is the new letter,
          dated September 15, 1995, that Ms. Milke wrote to Ray Krone encouraging him to contact her lawyer for
          information. Did Plaintiff seek to determine whether any materials had been provided to Mr. Krone’s
          attorney, and if so, what was provided? See MILKE_NSB032891‐2. Ms. Milke gave Mr. Krone the phone
          numbers of Mr. Rosenquist and Mr. Fowler. Notably, had Plaintiff timely produced this document, which is
          responsive to Defendant’s Requests for Production, Defendants would have questioned both Mr. Rosenquist
          and Mr. Fowler about the letter and the topic areas. By failing to timely produce the letter, Defendants have
          been deprived of the opportunity to conduct this discovery.


Plaintiff's good faith assertions of privilege incorporate Plaintiff's understanding that privilege has not been waived,
based on Plaintiff's reasonable investigation to date. Obviously, the scope of the documents at issue and the time span
involved limits what investigation is reasonable or even possible (for example, Plaintiff's counsel ‐‐ like Defendants ‐‐ has
no idea where Joe Marino is currently located or indeed whether he is still alive). Plaintiff is not required under Ninth
Circuit law to investigate and then indicate whether there was disclosure to a third‐party for each and every document
listed on her forty‐page privilege log across the last thirty years. See Fed. R. Civ. P. 26(b)(5)(A); In re Imperial Corp. of
Am., 174 F.R.D. at 477 (no line‐by‐line privilege log required).

Defendants' request is unreasonable and requires an inquiry well beyond the scope required by any court in the context
of creating a privilege log. See, e.g., Burlington N. & Santa Fe Ry. Co. v. U.S. Dist. Court for Dist. of Mont., 408 F.3d 1142,
1149 (9th Cir. 2005) (instructing courts to employ a "holistic reasonableness analysis" when evaluating a privilege log's
sufficiency in order to "forestall needless waste of time and resources"). Where apparent, Plaintiff has indicated or
agreed with Defendants regarding limited express waivers in letters to various third parties. And, whenever a specific
issue has been raised, Plaintiff has made a good faith effort to determine if such information was disclosed. For example,
after Defendants raised that Mr. Ray may have disclosed Mr. Fowler's witness interview notes to Mr. Levy, Plaintiff
identified those notes in her possession, cross‐checked them with Mr. Ray's witness list, and turned over all such notes
to Defendants. With respect to Mr. Krone, to Plaintiff's knowledge, no further material or communications were
exchanged with Mr. Krone or his attorney.


      12. In the privilege log for habeas counsel, there is an entry for letters exchanged with Gary Stuart and Lori
          Voepel. Those letters are not privileged and are responsive to Request for Production No. 12. The letters
          should be produced.


Defense counsel appears to be mistaken; no such entry exists on Plaintiff's privilege log nor would Plaintiff have claimed
privilege over such correspondence.


      13. In the letters that Ms. Milke attached to her habeas proceedings—between her and Ken Ray—there are more
          topics addressed than simply knowledge of Saldate. Did Plaintiff cross‐reference those topics with the items
                                                               6
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 35 of 50

           on the privilege log, as required by Rule 502, and produce all correspondence on the topics that were waived
           by Ms. Milke attaching the letters to her pleadings? If not, please provide legal authority for the proposition
           that there has not been a subject matter waiver on those specific topics. See, for example, C_055515‐5518
           and C_06067. This letter addresses ten topics, Chris Landry, Mark’s threats, Ernie Sweat, and other men that
           Ms. Milke dated. If Plaintiff contends that there is not a waiver as to these subject matters, please provide
           legal support for the same.


As laid out in Plaintiff's briefing, under Ninth Circuit law, Plaintiff's waiver with respect to the ineffective assistance of
counsel claim (including proffers of documentary evidence to support that claim) is limited to Plaintiff's habeas
proceeding. See Bittaker, 331 F.3d at 722 (finding waiver limited "to adjudicating the ineffective assistance of counsel
claim"); Lambright v. Ryan, 698 F.3d 808, 818 (9th Cir. 2012) ("We held [in Bittaker] that, although that petitioner
impliedly waives his attorney‐client privilege, such waiver is narrow and does not extend beyond the adjudication of the
ineffectiveness claim . . . "); see also id at 819 n.3 ("The privilege was impliedly waived when Lambright filed his
ineffective assistance claim, so he could not later expressly waive the privilege simply by disclosing privileged documents
without objection."); United States v. Gray, 2007 WL 1848030, at *5 (N.D. Cal. June 27, 2007) ("In accordance
with Bittaker, Cohan's privilege is not waived for subsequent or different IRS investigations or prosecutions."). We are
also confused by the reference to Rule 502, which does not appear applicable.

In the event the Court rules otherwise, Plaintiff will take appropriate action at that time in accordance with the Court's
ruling.


      14. In the affidavits for ineffective assistance of counsel, did Plaintiff cross‐reference those topics with the
          materials reviewed and produce material on all of those topics, as required by Rule 502? If not, please
          provide the legal support for the proposition that there is not a waiver of all subjects raised in the Affidavit by
          Kirk Fowler and Ken Ray.


Plaintiff provides that same answer as to #13 above.


      15. Did Plaintiff cross‐reference the Joe Marino and Vince Felix letters with the materials claimed to be privileged
          to determine whether or not there was a waiver because Ms. Milke disclosed information to these third‐
          parties? If not, please cite to the legal authority supporting the position that Plaintiff need not determine
          whether there has been‐third party disclosure before claiming privilege.


The Court has given the parties specific instructions on how to proceed on the issue of express waiver, including the
effect of any disclosure to third parties. As the parties are still engaged in that process, the scope of any waiver has not
yet been decided. Plaintiff will comply with the Court's instructions and will take action, if appropriate, as decided by the
Court.


      16. In the correspondence sent on October 31, 2018, Plaintiff references a recording on Ken Ray’s answering
          machine. Please specify if this was his home or office phone. If a message was left on his home phone,
          privilege would be waived as there is no expectation of privacy in that communication. Additionally, Plaintiff
          states that this recording has nothing to do with Saldate’s prior misconduct. Yet, this is not the only material
          requested in Defendants’ Requests for Production and this recording appears to be responsive.




                                                              7
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 36 of 50

Plaintiff did not claim this answering machine tape as privileged nor does Plaintiff believe that this tape is responsive to
any RFP. Still, out of an abundance of caution, we informed you of its discovery. Though we do not agree its responsive,
Plaintiff is willing to produce a copy of the tape if Defendants would like.


      17. As it relates to Gary Stuart, Plaintiff previously stated that the boxes are all intermingled, not indexed, and not
          organized. Plaintiff stated it would be unduly burdensome to determine what Gary Stuart reviewed. Please
          explain how Mr. Stuart would have been able to ensure that he did not review privileged material if privileged
          material was intermingled in all of the boxes.


Plaintiff's counsel never represented that privileged materials were intermingled in all boxes. As we've stated to you
before, based on conversations with Gary Stuart, it is our understanding that certain clearly designated privileged
materials were removed from the file before he was given access; that Mr. Stuart (himself a lawyer) was specifically
instructed not to look at privileged materials should he encounter them and so agreed; that Mr. Stuart was never
seeking privileged materials but instead sought to review publicly available materials (i.e., pleadings, rulings, etc); and
that he did not in fact review any privileged materials in the file. Defendants have had the opportunity since the outset
of this litigation to subpoena and/or depose Mr. Stuart‐‐we also invited you to speak with him when this issue first
arose‐‐but you never did so until now. It is our understanding that counsel for the City of Phoenix has been in contact
with Mr. Stuart and is in receipt of materials from him. Mr. Stuart remains best positioned to explain his review of the
file, and it's our understanding that he already informed defense counsel that neither Mike Kimerer nor Lori Voepel ever
gave him any information or documents they considered confidential under ER 1.6, or any work product privilege.


      18. Did Plaintiff cross‐check the questions that Defendants have posed to Mr. Ray with the disclosures made to
          third‐parties to determine if there was a waiver?


Plaintiff provides the same answer that the parties should follow the Court's prescribed process as for #15 above.




Production



In the letter produced as MILKE_NSB032939, Kenneth Ray wrote to Dr. Garcia that all counseling sessions with Debra
Milke must “be tape recorded with the recordings given to me.” As these are treatment sessions that relate to
damages, these tapes need to be produced. If they are no longer in existence, please provide an explanation for when
and why they were destroyed.



Plaintiff has never been in possession of any taped sessions between Dr. Garcia‐Brunnel and Ms. Milke. Plaintiff is
further unaware if any such tapes ever existed. As such, Plaintiff cannot provide explanation for, if there ever were such
tapes, where they are now or if they were destroyed, when, and why they were destroyed.



In the new materials produced, MILKE_NSB032939, there is an affidavit from Dr. Garcia‐Bunnel who states that he
offered to sit in on the interviews with Ken Ray and Ms. Milke. Did Dr. Garcia‐Bunnel sit in on the meetings between Ms.
Milke and Ken Ray? Were there meetings between Kirk Fowler and Ms. Milke where Dr. Garcia was also present? If so,
                                                              8
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 37 of 50

please identify how this was factored into the privilege log and recent production. If Dr. Garcia‐Bunnel sat through any
meetings, please identify the dates of the meetings he attended and the topics discussed at those meetings.



It is Plaintiff's best recollection that Dr. Garcia‐Brunnel never sat in on any meetings with Ken Ray and/or Kirk Fowler. It
is Plaintiff's counsel's understanding that Dr. Garcia‐Brunnel is now deceased.



In the Notice to the Court, Plaintiff has indicated that Mr. Ray is not cooperating regarding his file. Given this
development, did Plaintiff make contact with Attorney Rosenquist to determine his recollection of the contents of the
file? He obtained the file from Mr. Ray and may also possess a recollection of its construction. Similarly, Mr. Fowler
may also possess information. Was Mr. Fowler contacted?


Plaintiff complied with the Court's instructions and has made every effort to keep Mr. Ray informed regarding the
Court's newest order. The Court did not instruct Plaintiff to reach out to Mr. Rosenquist or Mr. Fowler; however, it's
Plaintiff's understanding based on prior conversations (and their deposition testimony) that neither would have a
specific recollection of what was in Ken Ray's file either at the time of trial or when it was transferred to Mr. Rosenquist
in the early 1990s ‐‐ over 25 years ago.

November 12th Document Requests

In preparation for Ms. Milke’s continued deposition, we have been reviewing the records produced recently. In those
records there is a reference to the following documents that have not been produced: (1) photocollage of
Milke/Christopher; and (2) a journal. Please produce these items immediately as they are responsive to discovery. If
they no longer exist, please identify the date of their destruction.

Plaintiff did create a photocollage of herself and her son, Christopher Milke. Plaintiff does not agree that this
photocollage is responsive to any of Defendants' RFPs. Subject to and without waiving that objection, Plaintiff is
producing photographs of the collage at: MILKE_NSB33731‐33733.

At no time has Plaintiff kept a journal, either while incarcerated or since her release.

‐‐‐‐‐

As indicated, Plaintiff will produce an updated privilege log shortly. The referenced documents are available at the
following Dropbox link: https://www.dropbox.com/sh/8a1j3pdbbp57cmp/AADXXPk6q5J3fFizodihHEGRa

Please note that given this production includes documents with Plaintiff's confidential personal, medical, and financial
information, we are designating the following documents CONFIDENTIAL and subject to the protective order entered by
the Court on March 22, 2017:
     MILKE_NSB033546‐335548
     MILKE_NSB033549‐33555
     MILKE_NSB0033564‐33623
     MILKE_NSB033624‐33694
     MILKE_NSB33731‐33733

Thanks,

Katie
                                                              9
              Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 38 of 50


On Tue, Nov 13, 2018 at 2:23 PM Christina Retts <cretts@wienekelawgroup.com> wrote:

 Counsel,



 The Court has ordered us to submit to our position on the Ken Ray questions by November 16, 2018. The information
 requested below is necessary for us to formulate our response and was requested even before the Court’s Order was
 issued. Please provide the requested information as soon as possible.



 Tina




 From: Christina Retts
 Sent: Tuesday, November 6, 2018 1:29 PM
 To: 'Katie McCarthy' <katie@nsbcivilrights.com>; 'Robin E. Burgess' <Robin.Burgess@sandersparks.com>; 'Sally
 Odegard' <sodegard@hoklaw.com>; 'Michele N. Logan' <Michele.Logan@sandersparks.com>; 'Amelia Green'
 <amelia@nsbcivilrights.com>; 'Mary Felder' <mary@nsbcivilrights.com>; 'Lori Berke' <Lori@berkelawfirm.com>; 'Anna
 Benvenutti Hoffmann' <anna@nsbcivilrights.com>; 'Artie Eaves' <Artie.Eaves@sandersparks.com>; 'Genna Zappia'
 <gzappia@hoklaw.com>; 'Jody Corbett' <Jody@berkelawfirm.com>; 'Laine Roberts' <Laine@berkelawfirm.com>;
 'Joshua Dubin' <jdubin@dubinconsulting.com>; 'Rhonda Neff' <rneff@kimerer.com>; 'MDK Kimerer, Michael'
 <MDK@kimerer.com>; 'Vanessa Buch' <vanessabuch2@gmail.com>; 'Nick Brustin' <nick@nsbcivilrights.com>; Kathleen
 Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
 <kpenny@wienekelawgroup.com>; 'Bruce Corey' <bcorey@dubinconsulting.com>; 'Langston Glaude'
 <langston@nsbcivilrights.com>
 Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log



 Counsel,



 I am writing to follow up on some outstanding issues relating to the privilege log, recent untimely production of
 documents, Plaintiff’s position on privilege, and the Ken Ray deposition.



 The records that were just produced—the original jail file, employment records, and letters—are directly responsive to
 Defendant’s Requests for Production which were served nearly two years ago. Despite Plaintiff’s attempt to downplay
 the new discoveries as a “small subset” of materials reviewed, these materials are critical and unavailable from the
 third‐parties because of the passage of time. These records also are relevant to many of the depositions that have
 already occurred—including Carmen Santana, Gail Lipshultz, Ken Ray, Kirk Fowler, Anders Rosenquist, Karen Smith, and
 Maureen Sadiek. These records are also relevant to the expert opinions and also the expert depositions. Plaintiff
 repeatedly complained about the fact that Defendants did not schedule depositions earlier, but Plaintiff trickled out
 documents over an extended period of time instead of properly getting the file in order in the first instance. There
 would not have been any necessity for Plaintiff’s counsel to recently work over the weekend if the files had been

                                                            10
                Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 39 of 50

reviewed before filing the litigation—in the two years between Ms. Milke’s release and the filing of the Complaint—or
in the nearly two years since the Request for Production was served. The fact that Plaintiff served Five Supplemental
Reponses to the Requests for Production is evidence of the same. Indeed, as it relates to the audio tapes, it took
Plaintiff almost 10 months—until November 8, 2017—to produce what was proffered as a complete
production. Throughout the course of the litigation Plaintiff frequently produced documents shortly before
depositions—even though those documents were directly responsive to Requests for Production. Near what was to be
the close of discovery before the deadlines were changed, Plaintiff also produced documents related to Belinda
Reynolds that appear to have been in the possession of the Plaintiffs for nearly a year. Defendants have been severely
prejudiced by this new late disclosure and Plaintiff’s untimely production. Please confirm that in the review of boxes
of documents that Plaintiff’s also cross‐referenced the Defendants Requests for Production to ensure complete
production.



Next, Defendants continue to maintain their position that there has been a waiver of the privilege, but before outlining
additional bases for that position, additional information is sought (below).



As it relates to the two letters that Plaintiff has not produced, but is willing to produce if Defendants agree there is no
waiver, we will agree that the production does not itself amount to waiver. But, if the communications evidence
information that further supports Defendants’ waiver argument, Defendants will not agree that they will not argue that
the content of the letters does not evidence prior waiver.



Privilege Log

We have reviewed the privilege log and have additional comments/questions below.



    1. What is the factual and legal basis for assertion of the “common interest rule.” Who is Plaintiff claiming a
       common interest with? Current counsel, Styers, Scott, etc.? What Ninth Circuit opinion supports this?



    2. It is my understanding the Kirk Fowler is not an attorney, yet Plaintiff asserts attorney‐client privilege as to her
         communications with Kirk Fowler. Please set forth the legal and factual basis supporting your assertion that
         attorney‐client privilege exists as it relates to investigator Fowler.



    3. Please set forth the legal basis for your position that work product continues after termination of the
        representation. As the Court noted, it was her understanding that work product terminates at the conclusion of
        the representation. In the privilege logs, Plaintiff lumps together attorney client privilege and work product for
        each entry. Please clarify what documents are attorney client privileged and what documents Plaintiff
        contends are work product.




                                                             11
          Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 40 of 50

4. Factual material is not protected by privilege. For example, in the Fowler/Ray privilege log, there is an entry that
    includes an article. The article is not privileged simply because it is attached to a letter to Kirk Fowler. The
    article and any other enclosures (such as taped statements) that are responsive to Defendants’ Requests for
    Productions and contain factual material should be produced and have no basis to be withheld.



5. Plaintiff’s privilege log for Ken Ray/Kirk Fowler lacks the necessary specificity in the description of “document
    type,” in many instances. For example, Plaintiff claims that “police reports with notes” from Ken Fowler are
    privileged. At issue in this litigation is whether Plaintiff possessed any other police reports other than from
    Saldate’s interrogation of her, which is also responsive to Defendants’ Request for Production No.1 & 13‐
    14. Plaintiff should therefore, at the very least, state from what criminal case these police reports are from:
    I.e. police reports with notes from the investigation of Christopher Milke. Notably, the detail in the privilege
    log provided for habeas counsel is appropriate and far more detailed than the privilege log for Fowler/Ray,
    when the Fowler/Ray materials are most directly at issue in this litigation. Habeas counsel provided an
    appropriately detailed log that provides sufficient information to determine whether the information is
    privileged, while not revealing confidential communications. The same is not true for the Fowler/Ray privilege
    log and it should be supplemented accordingly.



6. In the habeas privilege log there is an entry with “medical records with attorney notations.” Please confirm that
    you cross‐checked each page of these medical records with the records already produced and that all records
    have been previously produced as medical records are directly responsive to Request for Production No.
    2. Defendants have an outstanding RFP related to medical records and Plaintiff has put these at issue in
    claiming damages. Thus, if these records are the only copy that exists, the attorney notes can be redacted and
    the records have to be produced. Similarly, to the extent that there are attorney notes on other documents,
    please confirm that you have cross‐checked these attorney note documents with those already produced to
    ensure complete production related to the Request for Production Defendants sent seeking trial related
    materials.



7. In the habeas privilege log there are numerous witness binders that are listed. It is anticipated that these
    binders likely have indexes outlining the materials that are included. Please produce the indexes so that we
    may cross‐check the information in the witness binders with that produced in this litigation as this information
    is responsive to Requests for Production No. 6 & 11. Simply because factual information is in a witness binder
    created by counsel, does not bestow upon it privileged status. For example, if there was a criminal defense
    interview transcript in a binder, that transcript would not be privileged and it would be required to be
    produced.



8. In the habeas privilege log, there is “binder on media coverage created by counsel.” Counsel’s placement of
    news articles into a binder does not protect the articles from disclosure. News articles are responsive to
    Defendants’ Requests for Production and should be produced. The same is true for any pleadings that are in
    binders. Simply because counsel put them in a binder does not make them privileged. Please confirm that all
    materials of this type were cross‐checked to ensure that they had been previously produced as this information
    is directly responsive to Request for Production No. 5.




                                                       12
          Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 41 of 50

9. In the Anders Rosenquist work product log, there is an entry “raw case research on other Saldate cases (pulled
    case files), four banker boxes.” And, there is 1 banker’s box filled with raw research on PPD homicide cases
    during Saldate’s tenure. These materials are not privileged and must be turned over as responsive to
    Defendants’ discovery requests as they form the basis for Plaintiff’s litigation. Notably, at one point in this case,
    Plaintiff invited Defendants to come collect four bankers boxes related to some of the underlying cases. Is this
    the same material? If so, why is it now being included in a privilege log when Plaintiff voluntarily turned it over
    before? Inclusion of this material in the privilege log—if it has already been produced—causes concern
    regarding the appropriateness of the privilege review and the overbreadth of Plaintiff’s assertions of
    privilege. If this is not the same material that has been produced, there is no basis for asserting privilege and it
    should be produced as it is directly responsive to Request for Production No. 1 & 10, and possibly 13‐14.



10. In the Anders Rosenquist work product log, there are two listings for mitigation materials. The factual
    materials gathered are relevant to damages and Defendants’ Requests for Production (Nos. 1 & 7) and are not
    privileged.



11. The privilege logs are not clear as to whether there was any disclosure to any third‐party. In the materials that
    have been produced to date, it is clear that Ms. Milke was sharing privileged materials with third‐parties. Were
    efforts taken to cross‐check and ensure that the material claimed to be privileged was not sent to a third‐
    party? Did Plaintiff contact the third parties that Ms. Milke was routinely in contact with and stated that she
    sent materials to in order to determine if they ever received any material from Ms. Milke? Was transmission
    correspondence reviewed for this purpose? One example of this is the new letter, dated September 15, 1995,
    that Ms. Milke wrote to Ray Krone encouraging him to contact her lawyer for information. Did Plaintiff seek to
    determine whether any materials had been provided to Mr. Krone’s attorney, and if so, what was
    provided? See MILKE_NSB032891‐2. Ms. Milke gave Mr. Krone the phone numbers of Mr. Rosenquist and Mr.
    Fowler. Notably, had Plaintiff timely produced this document, which is responsive to Defendant’s Requests for
    Production, Defendants would have questioned both Mr. Rosenquist and Mr. Fowler about the letter and the
    topic areas. By failing to timely produce the letter, Defendants have been deprived of the opportunity to
    conduct this discovery.



12. In the privilege log for habeas counsel, there is an entry for letters exchanged with Gary Stuart and Lori
    Voepel. Those letters are not privileged and are responsive to Request for Production No. 12. The letters
    should be produced.



13. In the letters that Ms. Milke attached to her habeas proceedings—between her and Ken Ray—there are more
    topics addressed than simply knowledge of Saldate. Did Plaintiff cross‐reference those topics with the items on
    the privilege log, as required by Rule 502, and produce all correspondence on the topics that were waived by
    Ms. Milke attaching the letters to her pleadings? If not, please provide legal authority for the proposition that
    there has not been a subject matter waiver on those specific topics. See, for example, C_055515‐5518 and
    C_06067. This letter addresses ten topics, Chris Landry, Mark’s threats, Ernie Sweat, and other men that Ms.
    Milke dated. If Plaintiff contends that there is not a waiver as to these subject matters, please provide legal
    support for the same.




                                                         13
              Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 42 of 50

    14. In the affidavits for ineffective assistance of counsel, did Plaintiff cross‐reference those topics with the
        materials reviewed and produce material on all of those topics, as required by Rule 502? If not, please provide
        the legal support for the proposition that there is not a waiver of all subjects raised in the Affidavit by Kirk
        Fowler and Ken Ray.



    15. Did Plaintiff cross‐reference the Joe Marino and Vince Felix letters with the materials claimed to be privileged
        to determine whether or not there was a waiver because Ms. Milke disclosed information to these third‐
        parties? If not, please cite to the legal authority supporting the position that Plaintiff need not determine
        whether there has been‐third party disclosure before claiming privilege.



    16. In the correspondence sent on October 31, 2018, Plaintiff references a recording on Ken Ray’s answering
        machine. Please specify if this was his home or office phone. If a message was left on his home phone,
        privilege would be waived as there is no expectation of privacy in that communication. Additionally, Plaintiff
        states that this recording has nothing to do with Saldate’s prior misconduct. Yet, this is not the only material
        requested in Defendants’ Requests for Production and this recording appears to be responsive.



    17. As it relates to Gary Stuart, Plaintiff previously stated that the boxes are all intermingled, not indexed, and not
        organized. Plaintiff stated it would be unduly burdensome to determine what Gary Stuart reviewed. Please
        explain how Mr. Stuart would have been able to ensure that he did not review privileged material if privileged
        material was intermingled in all of the boxes.



    18. Did Plaintiff cross‐check the questions that Defendants have posed to Mr. Ray with the disclosures made to
        third‐parties to determine if there was a waiver?




Production



In the letter produced as MILKE_NSB032939, Kenneth Ray wrote to Dr. Garcia that all counseling sessions with Debra
Milke must “be tape recorded with the recordings given to me.” As these are treatment sessions that relate to
damages, these tapes need to be produced. If they are no longer in existence, please provide an explanation for when
and why they were destroyed.



In the new materials produced, MILKE_NSB032939, there is an affidavit from Dr. Garcia‐Bunnel who states that he
offered to sit in on the interviews with Ken Ray and Ms. Milke. Did Dr. Garcia‐Bunnel sit in on the meetings between
Ms. Milke and Ken Ray? Were there meetings between Kirk Fowler and Ms. Milke where Dr. Garcia was also
present? If so, please identify how this was factored into the privilege log and recent production. If Dr. Garcia‐Bunnel

                                                            14
             Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 43 of 50

sat through any meetings, please identify the dates of the meetings he attended and the topics discussed at those
meetings.



In the Notice to the Court, Plaintiff has indicated that Mr. Ray is not cooperating regarding his file. Given this
development, did Plaintiff make contact with Attorney Rosenquist to determine his recollection of the contents of the
file? He obtained the file from Mr. Ray and may also possess a recollection of its construction. Similarly, Mr. Fowler
may also possess information. Was Mr. Fowler contacted?




Tina




From: Christina Retts
Sent: Monday, November 5, 2018 12:43 PM
To: Katie McCarthy <katie@nsbcivilrights.com>; Robin E. Burgess <Robin.Burgess@sandersparks.com>; Sally Odegard
<sodegard@hoklaw.com>; Michele N. Logan <Michele.Logan@sandersparks.com>; Amelia Green
<amelia@nsbcivilrights.com>; Mary Felder <mary@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Anna
Benvenutti Hoffmann <anna@nsbcivilrights.com>; Artie Eaves <Artie.Eaves@sandersparks.com>; Genna Zappia
<gzappia@hoklaw.com>; Jody Corbett <Jody@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.com>; Joshua
Dubin <jdubin@dubinconsulting.com>; Rhonda Neff <rneff@kimerer.com>; MDK Kimerer, Michael
<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilrights.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpenny@wienekelawgroup.com>; Bruce Corey <bcorey@dubinconsulting.com>; Langston Glaude
<langston@nsbcivilrights.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log



Counsel,



We intend to proceed with the deposition of Ms. Milke on November 14 and 15, 2018. We will cross the bridge of
additional deposition questioning after the resolution of the attorney privilege waiver issues by the Court.



We will be sending a more comprehensive response as it relates to the privilege log, production, etc., in the near
future, but wanted to address the deposition issue now as we understand that travel plans need to be made.



Tina

                                                           15
             Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 44 of 50



From: Katie McCarthy <katie@nsbcivilrights.com>
Sent: Thursday, November 1, 2018 11:58 AM
To: Christina Retts <cretts@wienekelawgroup.com>; Robin E. Burgess <Robin.Burgess@sandersparks.com>; Sally
Odegard <sodegard@hoklaw.com>; Michele N. Logan <Michele.Logan@sandersparks.com>; Amelia Green
<amelia@nsbcivilrights.com>; Mary Felder <mary@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Anna
Benvenutti Hoffmann <anna@nsbcivilrights.com>; Artie Eaves <Artie.Eaves@sandersparks.com>; Genna Zappia
<gzappia@hoklaw.com>; Jody Corbett <Jody@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.com>; Joshua
Dubin <jdubin@dubinconsulting.com>; Rhonda Neff <rneff@kimerer.com>; MDK Kimerer, Michael
<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilrights.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpenny@wienekelawgroup.com>; Bruce Corey <bcorey@dubinconsulting.com>; Langston Glaude
<langston@nsbcivilrights.com>
Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log



Counsel:



We inadvertently sent the wrong version of the Ray/Fowler privilege log. Please find a corrected version attached.



Thanks,



Katie



On Wed, Oct 31, 2018 at 8:26 PM Katie McCarthy <katie@nsbcivilrights.com> wrote:

 Counsel:



 Per the Court's instructions at the October 19, 2018 status conference, counsel has undertaken a painstaking review of
 the copious records in this case to complete a detailed privilege log and identify any responsive materials.



 Updated Responses to RFPs



 Plaintiff's counsel has gone back through the "Milke room" (containing 31 boxes, over 60 binders, and stacks of loose
 papers) to segregate out as best we could what would have been Ken Ray's file and identify any other potentially

                                                          16
             Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 45 of 50

relevant documents for review. It has always been counsel's understanding that these documents‐‐stored at Mike
Kimerer's office‐‐constituted the universe of original documents in this case. However, out of an abundance of
caution, Plaintiff's counsel last week contacted Lori Voepel to examine the 51 boxes of materials stored at her office. It
was the understanding of Plaintiff's counsel, Mike, and Lori that Lori's files contained only multiple copies of
documents stored in the "Milke room" at Mike's office. Upon painstaking review of those 51 boxes, however, counsel
identified a small subset of original, responsive documents (most of which are covered by privilege, but a few of which
are not). Namely, Plaintiff's original Maricopa County Jail medical file (MILKE_NSB032898‐033072); Plaintiff's
personnel files from Farmers Insurance Group (MILKE_NSB033073‐033151) and Lincoln National (MILKE_NSB033152‐
33182); three binders containing some correspondence and work product from Ken Ray, Kirk Fowler, and Anders
Rosenquist; and a cassette tape of a recording of Ken Ray's answering machine. Until last Friday, Plaintiff's counsel,
Mike's office, and Lori were all unaware that these originals were in Lori's possession.



Of note, counsel listened to the Ken Ray cassette tape but has not yet transcribed that tape (which has very poor
sound quality and requires an old microcassette player to play). It sounds like a message from either Jean Pugh, Jerry
Pugh, or Alan Swanson (the caller does not identify himself) saying that the State was wrong regarding the number of
shots fired on December 2, 1989. Nothing on the recording relates to any knowledge on the part of Ken Ray about
Saldate's prior misconduct.



Within the 51 boxes, Plaintiff's counsel also identified a small subset of non‐privileged documents that were sent
directly to Gary Stuart by Lori Voepel in August 2014 (MILKE_NSB0333183‐033385). It is Plaintiff's understanding and
belief that those documents were also present in the "Milke room" and thus would have been available to Gary Stuart
upon his review of the non‐privileged documents present there, as Plaintiff disclosed to Defendants in her earlier RFP
responses.



Plaintiff is producing all responsive, non‐privileged documents referenced above and has updated her responses and
privilege log accordingly.



Privilege Log & Pre‐Conviction Brady Knowledge



Relatedly, Plaintiff's counsel has conducted a line‐by‐line review of all correspondence between Plaintiff and Ken Ray,
Kirk Fowler, Anders Rosenquist (and his legal team) as well as all pre‐trial third party correspondence to/from Ken or
Kirk for any information pertaining to Ken Ray's pre‐conviction knowledge of Detective Saldate's prior misconduct.
Plaintiff has identified and is producing the two communications that are covered by implied waiver on this subject
(MILKE_NSB0333386 & MILKE_NSB033387‐033398).



As noted on the privilege log for Ray/Fowler, Plaintiff has also identified two additional communications that make
some mention of Saldate's prior misconduct. However, it is our position that these letters are not covered by implied
waiver because they were written post‐conviction and the context indicates that they are referring to knowledge
gained post‐conviction about Saldate's prior misconduct (as Anders had already been retained and begun looking into
Saldate's history at the time these were written). Although we do not believe privilege has been implicitly waived for
                                                          17
             Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 46 of 50

these two letters, we are willing to produce redacted versions of both if you agree that such production does
not waive attorney client, work product, or any other privilege.



In reviewing the privileged communications between Plaintiff and counsel, Plaintiff also identified a few enclosures to
counsel of non‐privileged communications between Plaintiff and third‐parties, which we have produced.
(MILKE_NSB032878‐032897). And, although we believe it outside the scope of Defendants' reasonable requests, as
indicated in our prior RFP responses, we are further producing Mr. Ray's correspondence with third‐parties (and third
party correspondence in his possession) during the course of his representation. (MILKE_NSB033300‐033537).



Plaintiff's counsel has also segregated and reviewed all work product created by Ken Ray, Kirk Fowler, and Anders
Rosenquist although it is not possible (given the history of the litigation and the frequent
disaggregation/reorganization of the file) to exactly reconstruct the working file of any prior counsel. For Kirk Fowler,
Plaintiff has identified four witness interview summaries: Carmen Santana, Harold Milke, Wilma Scott, and a
composite summary (Evelyn & Phil Linderborg, Richard, Maureen, and Karen Sadiek). Per our meet‐and‐confer,
because these witnesses appeared on Mr. Ray's R15 witness list for trial, we are willing to assume that he provided
these summaries to Mr. Levy. As such, we are producing them (MILKE_NSB033538‐033545).



As explained in more detail in Plaintiff's forthcoming Court filing, Plaintiff has reached out to Ken Ray and attempted
to coordinate with him to review his file (which was sent to him electronically on October 26th). Mr. Ray at this point
has taken the position that he will neither review his file nor communicate with even Plaintiff's counsel regarding his
answers (if any) to Defendants' proposed questions absent a Court order or the opportunity to consult further with
the state bar and/or ethics counsel, which he has not had time to do. Plaintiff is not in a position to compel Mr. Ray to
take any particular action but will be advising the Court of his position.



Finally, with respect to the privilege log, Plaintiff has produced detailed privilege logs for: Ken Ray, Kirk Fowler, Anders
Rosenquist (and his legal team including attorney Terry Capozzi), and habeas counsel (Mike Kimerer and Lori Voepel
and their legal team/staff). We have also noted privileged correspondence with various post‐conviction counsel that
represented Plaintiff for only a short duration: James Kemper (plaintiff's state‐appointed appellate public defender
before Anders Rosenquist soon took over post‐conviction litigation); James Liebman (a professor at Columbia Law
School who worked with Anders Rosenquist on Plaintiff's cert petition to the Supreme Court); and John Charland (who
was automatically appointed as Plaintiff's federal habeas counsel though Anders Rosenquist actually represented her
until Mike/Lori took over the habeas litigation).



I have attached these privilege logs along with Plaintiff's Fifth Supplemental Response to Defendant City of Phoenix's
First Request for Production of Documents and Plaintiff's Second Supplemental Response to Defendant Saldate's First
Request for Production of Documents.



Referenced documents are available for download at the following
Dropbox: https://www.dropbox.com/sh/hqvg6mgc86o691j/AAB1f2_VKX8meYj56vP0HhK3a?dl=0

                                                            18
             Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 47 of 50



 Please note that given this production includes documents with Plaintiff's confidential personal, medical, and financial
 information, we are designating the following documents CONFIDENTIAL and subject to the protective order entered
 by the Court on March 22, 2017:

      MILKE_NSB033073‐033151

      MILKE_NSB033152‐033182

      MILKE_NSB03878‐032897

      MILKE_NSB033387‐033398

      MILKE_NSB033386

      MILKE_NSB032898‐033072




 Thanks,



 Katie



 ‐‐

 Katie McCarthy

 Neufeld Scheck & Brustin, LLP
 99 Hudson St., 8th Floor | NYC 10013
 T: (212) 965-9081 | F: (212) 965-9084
 www.nsbcivilrights.com




‐‐

Katie McCarthy

Neufeld Scheck & Brustin, LLP
99 Hudson St., 8th Floor | NYC 10013


                                                           19
               Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 48 of 50

 T: (212) 965-9081 | F: (212) 965-9084
 www.nsbcivilrights.com



 CONFIDENTIAL COMMUNICATION: E‐mails from the WIENEKE LAW GROUP, PLC normally contain confidential and
 privileged material, and are for the sole use of the intended recipient. Use or distribution by an unintended recipient is
 prohibited, and may be a violation of law. If you believe that you received this e‐mail in error, please do not read this e‐
 mail or any attached items. Please delete the e‐mail and all attachments, including any copies thereof, and inform the
 sender that you have deleted the e‐mail, all attachments and any copies thereof. Thank you. Please be advised that the
 Firm does not give tax advice.




‐‐
Katie McCarthy
Neufeld Scheck & Brustin, LLP
99 Hudson St., 8th Floor | NYC 10013
T: (212) 965-9081 | F: (212) 965-9084
www.nsbcivilrights.com




                                                             20
              Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 49 of 50


Kim Penny

From:               Christina Retts
Sent:               Friday, November 16, 2018 5:27 PM
To:                 Katie McCarthy
Cc:                 Robin E. Burgess; Sally Odegard; Michele N. Logan; Amelia Green; Mary Felder; Lori Berke; Anna
                    Benvenutti Hoffmann; Artie Eaves; Genna Zappia; Jody Corbett; Laine Roberts; Joshua Dubin; Rhonda
                    Neff; MDK Kimerer, Michael; Vanessa Buch; Nick Brustin; Kathleen Wieneke; Lindsey Piasecki; Kim
                    Penny; Bruce Corey; Langston Glaude
Subject:            RE: Milke: Plaintiff's Updated Responses and Privilege Log



Counsel,

The following will provide Defendants’ position on the Ken Ray deposition questions. We will also address
some of Plaintiff’s responses to our letter requesting clarification about Plaintiff’s efforts connected with the
privilege log and the log itself. At the outset, it should be noted that the Ken Ray deposition questions were
developed based upon the documents Plaintiff disclosed in this case. This includes the documents recently
produced, which contain more material relating to Detective Saldate that should have been disclosed nearly two
years ago in response to Defendants’ Requests for Production, but was not. Additional questions have been
added to the original list based upon this recent disclosure. Further, Plaintiff continues to withhold additional
documents as evidenced by the privilege logs. It is Defendants’ position that Plaintiff has waived all privilege
such that additional material should be produced to Defendants. It is highly likely that the materials being
withheld by Plaintiff contain additional information that would generate additional questions to Ken Ray. As a
result, the Defendants will be asking the Court to rule on waiver as it relates to all of the materials withheld and
will request that any additional material be produced before Ray’s second deposition, and will request the
opportunity to submit additional deposition questions to be asked of Mr. Ray at his deposition following
Defendants’ receipt of these additional materials

Defendants continue to be concerned over the incomplete nature of Plaintiff’s productions, which are ongoing
to this day, and with Plaintiff’s privilege log. This includes untimely recent production of the original jail
records from Maricopa County Jail, employment records, documentation of Ken Ray’s knowledge
of allegations made by others concerning Detective Saldate’s history through a phone call and affidavit,
witness summaries of Kirk Fowler’s interviews, and the new English translation of the German book about
Debra Milke which was just produced yesterday notwithstanding that it was responsive to a Request for
Production served more than two years ago.

There are additional issues surrounding Plaintiff’s destruction of documents with Mr. Aue and Milke’s recent
shredding of multiple containers of documents in Germany. Plaintiff sent numerous letters out to third-parties
for storage and banking of her letters, and used third-parties to send letters out of the prison. It appears that
Plaintiff has not identified all of these third-parties and taken appropriate efforts to retrieve and produce the
responsive information. Plaintiff cannot avoid discovery by stating that documents she sent to third-parties for
storage are not in her “custody and control.” From the time she reasonably anticipated this litigation, Plaintiff
had s an obligation to preserve potentially relevant documents, and once served with Defendants’ discovery, she
had an obligation to contact every third party she sent material to in order to inquire whether they had
responsive information and if so, produce them—especially since she specifically sent out documents for the
purpose of storing them. The evidence shows that Ms. Milke was planning on filing a civil lawsuit as far back
as 1990, as documented in her letters to both Joe Marino and Vince Felix. She told them numerous times she
was going to file a lawsuit. In 1996, her mother wrote about contacting Mr. Scheck, her current civil counsel,
for the purposes of advancing a civil lawsuit.
                                                          1
              Case 2:15-cv-00462-ROS Document 427-2 Filed 03/05/19 Page 50 of 50

But Plaintiff need not just take our suggestions regarding her obligations for satisfying her production and
disclosure obligations, she has been under Court Order to do so. Last month the Court Ordered Plaintiff and her
counsel to review the entirety of her file and produce documents responsive to all of Defendants’ outstanding
Requests for Production, not just documents related to Ken Ray. Notwithstanding this Court directive,
somehow Plaintiff missed the English Version of the Book that Janna Bommersbach wrote which was
responsive to Defendants’ Request for Production Number 5. This book, which was written in German, not in
English, was written by a well-known local journalist, yet never mentioned in response to the Request for
Production. Nor was the English manuscript ever produced until after the completion of Plaintiff’s
deposition. Plaintiff did not produce the translation, despite possessing it long before this. A review of the first
three pages demonstrates that there was impeachment information that would have been used in Plaintiff’s
deposition. In recently and untimely producing this material, Plaintiff appears to blame Defendants for failing
to bring to Plaintiff’s attention to the fact that they did not produce the book. It is Plaintiff’s responsibility to
ensure complete disclosure and production, particularly after the Court’s hearing. Further, Plaintiff is
withholding significant documents under the privilege log that are difficult to identify what they are and
Plaintiff’s discovery responses are far from clear on what is being withheld. In fact, at Ms. Milke’s deposition,
Nick Brustin initially appeared to take the position that the book transcript was not responsive to Defendants’
Requests for Production because Ms. Bommersbach was not a journalist. After we then pointed out that she
was aa journalist, Plaintiff changed her position claiming the English version was inadvertently not
produced. Notably, Ms. Milke was well aware of Ms. Bommersbach’s status of a journalist before this time.

As for the privilege logs, Plaintiff’s carelessness in her preparation has given Defendants no confidence in the
assertion of the privilege. For example, Plaintiff was forced to revise the privilege log, after it was pointed out
by Defendants that Plaintiff included materials on the privilege log that were already produced in the case.
Additionally, documents we obtained from Gary Stuart via our subpoena, which we were forced to serve
because Plaintiff stated she was unable to determine what documents were provided to him, also apparated on
Plaintiff’s privilege log as attorney client and work product materials. And this was even after counsel’s avowal
to the court that Mr. Stuart had been provided no privileged documents.

Had Plaintiff properly reached out to Gary Stuart—who wrote a book about Debra Milke—when she received
the Request for Production in 2016, she would have found the original jail records and employment records that
were only recently (and untimely) produced by Plaintiff. And despite being told that the file materials were in
disarray and unorganized, Gary Stuart had eight binders of meticulously organized materials that Plaintiff never
previously obtained and produced in response to Defendants’ 2016 Request for Production. Instead, she put the
burden on Defendants to incur the additional cost and inconvenience to subpoena Mr. Stuart. The new jail and
employment records just produced were in a witness binder for Ms. Milke and not hidden in boxes of
materials. The binder even has an index—which was generated electronically—so could have been searched
electronically. We know this because Mr. Stuart had a copy of the witness binder—which was a duplicate of
binders that seem to appear on the privilege log just produced. Minimal efforts would have uncovered these
materials that are Plaintiff’s own file materials. These are critical records relating to key issues in the case—
such as the existence of bullets in Ms. Milke’s purse, which at her last deposition she originally denied going
into her purse, then equivocated about whether she took her birth control that was in her purse. The jail records
just produced clearly establish that she did take her birth control on Sunday and thus, went into her purse where
the bullets were. The employment records impeach other areas of her testimony. It is only because the Court
ordered Plaintiff to go back and review the file that Plaintiff “found” these materials.

The Gary Stuart records also raise additional issues with Plaintiff’s position on privilege, as outlined more fully
below. Plaintiff’s continue to dig in on her position that all of the witness binders on the habeas counsel
privilege log are protected by work product privilege, yet Mr. Stuart possessed several of these privileged
binders that continue to appear on Plaintiff’s privilege log and that she continues to staunchly argue are
privileged. They are not. Giving Mr. Stuart material that appears on the privilege log waives the privilege.

                                                          2
